Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 1 of 89 PageID: 100676




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


                                               )
    IN RE: JOHNSON & JOHNSON                   )
    TALCUM POWDER PRODUCTS                     )
    MARKETING, SALES PRACTICES AND             )   MDL Docket No. 2738
    PRODUCTS LIABILITY LITIGATION              )
                                               )
                                               )
    This Document Relates To All Cases         )
                                               )




       DEFENDANTS JOHNSON & JOHNSON AND JOHNSON & JOHNSON
            CONSUMER INC.’S POST-DAUBERT HEARING BRIEF


                                            DRINKER BIDDLE & REATH LLP
                                            A Delaware Limited Liability Partnership
                                            600 Campus Drive
                                            Florham Park, New Jersey 07932
                                            Telephone: (973) 549-7000

                                            SKADDEN, ARPS, SLATE,
                                            MEAGHER & FLOM LLP
                                            1440 New York Avenue, N.W.
                                            Washington, D.C. 20005
                                            Telephone: (202) 371-7000

                                            Attorneys for Defendants
                                            Johnson & Johnson and Johnson and
                                            Johnson Consumer, Inc.




    120886066.1
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 2 of 89 PageID: 100677




                                             TABLE OF CONTENTS

                                                                                                                       Page
    INTRODUCTION ..................................................................................................... 1

    ARGUMENT ............................................................................................................. 4

    I.       THE HEARING CONFIRMED THAT PLAINTIFFS’ EXPERTS’
             OPINIONS LACK GENERAL ACCEPTANCE IN THE
             SCIENTIFIC COMMUNITY.......................................................................... 4

    II.      THE HEARING HIGHLIGHTED THE UNRELIABILITY OF
             PLAINTIFFS’ EXPERTS’ BRADFORD HILL ANALYSES. .................... 15
                      The Hearing Confirmed That There Is No Reliable Basis For
                      Plaintiffs’ Experts’ Opinions Concerning Strength Of
                      Association. ......................................................................................... 15

                      Plaintiffs’ Experts’ Testimony At The Hearing Confirmed That
                      Their Opinions Regarding Consistency Are Unreliable. .................... 18
                      The Hearing Underscored The Fact That Plaintiffs’ Experts’
                      Dose-Response Opinions Lack A Reliable Basis. .............................. 26
                      Plaintiffs’ Experts’ Minimal Hearing Testimony Regarding The
                      Remaining Bradford-Hill Considerations Confirmed That Their
                      Opinions On These Points Are Also Unreliable. ................................ 29

    III.     THE HEARING HIGHLIGHTED THE SPECULATIVE NATURE
             OF PLAINTIFFS’ EXPERTS’ BIOLOGICAL PLAUSIBILITY
             OPINIONS. .................................................................................................... 31
                      Plaintiffs Failed To Present Reliable Evidence That The
                      Products Contain Asbestos At All, Much Less In An Amount
                      Capable Of Causing Ovarian Cancer. ................................................. 32
                      1.       Dr. Longo’s Methodology Cannot Positively Identify
                               Asbestos And Is Not Reproducible. .......................................... 32

                      2.       Dr. Longo’s Testing Is Irrelevant To General Causation
                               Because He Did Not Conduct Any Exposure Analysis. ........... 40

                                                                i
    120886066.1
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 3 of 89 PageID: 100678



                      Plaintiffs Failed To Present Reliable Evidence That The Heavy
                      Metals Purportedly Present In The Products Are Capable Of
                      Causing Ovarian Cancer...................................................................... 43

                      Plaintiffs’ Experts’ Hypothesis That Talc Itself Is Carcinogenic
                      Lacks A Legitimate Scientific Basis. .................................................. 46
                      2.       Plaintiffs’ Experts Also Lack Scientific Support For The
                               Theory That Talc Causes Cancer Through Inflammation
                               In The Fallopian Tubes And Ovaries. ....................................... 64

    IV.      PLAINTIFFS’ EXPERTS’ TESTIMONY MAKES CLEAR THAT
             THEY CONDUCTED SCIENCE FOR THE COURTROOM, NOT
             FOR THE LABORATORY. ......................................................................... 75
    CONCLUSION ........................................................................................................ 80




    120886066.1
                                                             ii
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 4 of 89 PageID: 100679



                                       TABLE OF AUTHORITIES

                                                                                                           Page(s)

                                                       CASES

    In re Accutane Products Liability,
           511 F. Supp. 2d 1288 (M.D. Fla. 2007) ........................................................75

    Allen v. Pennsylvania Engineering Corp.,
          102 F.3d 194 (5th Cir. 1996) .........................................................................44

    Amorgianos v. National Railroad Passenger Corp.,
         137 F. Supp. 2d 147 (E.D.N.Y. 2001) .................................................... 42, 47

    Bourne ex rel. Bourne v. E.I. DuPont de Nemours & Co.,
         189 F. Supp. 2d 482 (S.D. W. Va. 2002) ......................................................48

    Boyer v. Weyerhauser Co.,
          No. 14-cv-286-wmc et al., 2016 WL 705233
          (W.D. Wis. Feb. 19, 2016) ............................................................................43

    Bracco Diagnostics, Inc. v. Amersham Health, Inc.,
         627 F. Supp. 2d 384 (D.N.J. 2009) ................................................................38

    Carl v. Johnson & Johnson,
          Nos. ATL-L-6546-14, ATL-L-6540-14, 2016 WL 4580145
          (N.J. Super. Ct. Law Div. Atl. Cty. Sept. 2, 2016) ........................................70

    Chapman v. Procter & Gamble Distributing, LLC,
         766 F.3d 1296 (11th Cir. 2014) .....................................................................26

    Davis v. McKesson Corp.,
          No. CV-18-1157-PHX-DGC, 2019 WL 3532179
          (D. Ariz. Aug. 2, 2019 ) .................................................................................76

    In re Diet Drugs,
           No. MDL 1203, 2001 WL 454586 (E.D. Pa. Feb. 1, 2001) ..........................39



    120886066.1
                                                           iii
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 5 of 89 PageID: 100680



    Dura Automotive Systems of Indiana, Inc. v. CTS Corp.,
         285 F.3d 609 (7th Cir. 2002) .........................................................................45

    Fireman’s Fund Insurance Co. v. Canon U.S.A., Inc.,
         394 F.3d 1054 (8th Cir. 2005) ................................................................ 36, 37

    Gannon v. United States,
         571 F. Supp. 2d 615 (E.D. Pa. 2007) .............................................................30

    General Electric Co. v. Joiner,
         522 U.S. 136 (1997).......................................................................................65

    Hanson v. Colgate-Palmolive Co.,
         353 F. Supp. 3d 1273 (S.D. Ga. 2018) ....................................... 34, 35, 49, 59

    In re Human Tissue Products Liability Litigation,
           582 F. Supp. 2d 644 (D.N.J. 2008) ................................................................57

    Kumho Tire Co. v. Carmichael,
        526 U.S. 137 (1999).......................................................................................75

    Mallozzi v. EcoSMART Technologies, Inc.,
         No. 11-CV-2884 (SJF) (ARL), 2013 WL 2415677
         (E.D.N.Y. May 31, 2013) ..............................................................................41

    McClain v. Metabolife International, Inc.,
         401 F.3d 1233 (11th Cir. 2005) .....................................................................26

    McMunn v. Babcock & Wilcox Power Generation Group, Inc.,
        No. 10-143 et al., 2013 WL 3487560 (W.D. Pa. July 12, 2013) .....................4

    Miller v. Pfizer, Inc.,
          196 F. Supp. 2d 1062 (D. Kan. 2002) .............................................................4

    In re Mirena IUS Levonorgestrel-Related Products Liability Litigation (No.
          II),
          387 F. Supp. 3d 323 (S.D.N.Y. 2019) .............................................................4

    Pluck v. BP Oil Pipeline Co.,
          640 F.3d 671 (6th Cir. 2011) .........................................................................42

    120886066.1
                                                           iv
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 6 of 89 PageID: 100681



    In re Rezulin Products Liability Litigation,
           369 F. Supp. 2d 398 (S.D.N.Y. 2005) ...........................................................64

    Rovid v. Graco Children’s Products, Inc.,
          No. 17-cv-01506-PJH, 2018 WL 5906075 (N.D. Cal. Nov. 9, 2018) ..........48

    Schepise v. Saturn Corp.,
          No. CIV.A. 94-385 (MLP), 1997 WL 897676 (D.N.J. July 30, 1997) .....8, 72

    In re TMI Litigation Cases Consolidated II,
           911 F. Supp. 775 (M.D. Pa. 1996).................................................................37

    Zachary v. Bridgestone/Firestone, Inc.,
         No. 1:01-cv-531-GET, 2004 WL 5512956 (N.D. Ga. Oct. 2, 2004) ............34

    In re Zoloft (Sertraline Hydrochloride) Products Liability Litigation,
           26 F. Supp. 3d 449 (E.D. Pa. 2014) ...............................................................20

    In re Zoloft (Sertraline Hydrochloride) Products Liability Litigation,
           No. 12-md-2342, 2015 WL 7776911 (E.D. Pa. Dec. 2, 2015) ......................37

                                         OTHER AUTHORITIES

    Berge et al., Genital use of talc and risk of ovarian cancer: a meta-analysis,
          27(3) Eur J Cancer Prev. 248 (2018) ..................................................... passim

    Cramer et al., Genital Talc Exposure and Risk of Ovarian Cancer,
         81 Int’l J. Cancer 351 (1999) .........................................................................28

    Cramer et al., Presence of Talc in Pelvic Lymph Nodes of a Woman With
         Ovarian Cancer and Long-Term Genital Exposure to Cosmetic Talc,
         110(2) Obstet Gynecol 498 (2007) ................................................................70

    Goldstein & Henifin, Fed. Judicial Ctr., Reference Guide on Toxicology, in
          Reference Manual on Scientific Evidence 633 (3d ed. 2011)........................41

    Health Canada, Draft Screening Assessment: Talc (Mg3H2(SiO3)4) (Chem.
          Abstracts Serv. Registry No. 14807-96-6) (2018) ......................... 8, 9, 24, 27



    120886066.1
                                                          v
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 7 of 89 PageID: 100682



    Heller et al., The Relationship Between Perineal Cosmetic Talc Usage and
          Ovarian Talc Particle Burden,
          Am. J. Obstet Gynecol 1507 (1996) ................................................. 66, 67, 70

    Int’l Agency for Research on Cancer, World Health Org., 100C Monographs
           on the Evaluation of Carcinogenic Risks to Humans: Arsenic, Metals,
           Fibres, and Dust (2012).................................................................................42

    Int’l Agency for Research on Cancer, World Health Org., 93 Monographs
           on the Evaluation of Carcinogenic Risks to Humans: Carbon Black,
           Titanium Dioxide, and Talc (2010) ........................................................ 5, 6, 7

    Langseth et al., Perineal Use of Talc and Risk of Ovarian Cancer,
         62 J. Epidemiology & Cmty. Health 358 (2008) ................................... 12, 60

    Letter from Steven M. Musser, Ph.D., Deputy Dir. for Sci. Operations, Ctr.
           for Food Safety & Applied Nutrition, to Samuel S. Epstein, M.D.,
           Cancer Prev. Coalition, Univ. of Ill. – Chi. School of Pub. Health
           (Apr. 1, 2014) ................................................................................................60

    Nat’l Cancer Inst., Ovarian, Fallopian Tube, and Primary Peritoneal
          Cancer Prevention (PDQ®)–Health Professional Version ..........................15

    Nat’l Toxicology Program, Toxicology and Carcinogenesis Studies of Talc
          in F344/N Rats and B6C3F1 Mice (Inhalation Studies) (1993) ....................60

    Penninkilampi & Eslick, Perineal Talc Use and Ovarian Cancer: A
          Systematic Review and Meta-Analysis,
          29 Epidemiol. 41 (2018) ........................................................................ passim

    Richards, Research Shows How Talc Powder May Change Ovarian Cells,
          Cancer Therapy Advisor, June 18, 2019 .......................................................58

    Rothman et al., Interpretation of Epidemiologic Studies on Talc and Ovarian
         Cancer (2000) ................................................................................................13

    Taher et al., Critical Review of the Association Between Perineal Use of
          Talc Powder and Risk of Ovarian Cancer, 90 Reprod. Toxicol. 88
          (2019) .............................................................................................................10


    120886066.1
                                                                vi
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 8 of 89 PageID: 100683



    Taher et al., Systematic Review and Meta-Analysis of the Association
          Between Perineal Use of Talc and Risk of Ovarian Cancer
          (unpublished, 2018) .......................................................................................10




    120886066.1
                                                           vii
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 9 of 89 PageID: 100684



                                       INTRODUCTION
             The five experts plaintiffs chose to testify at the Court’s Daubert hearing

    were presumably the ones they believed would provide the strongest evidence in

    support of plaintiffs’ general causation theories. Instead, the testimony of these

    experts highlighted all the reasons why their opinions are unreliable, including,

    most notably, that they are advancing outlier opinions that contradict the consensus

    of the scientific and medical communities; that they analyzed the epidemiological

    evidence in a results-oriented manner that is contrary to well-established

    epidemiological practices; that their biological plausibility opinions are based, at

    best, on speculative hypotheses; and that they abandoned fundamental scientific

    principles and methods in the service of advancing plaintiffs’ litigation positions.

    The hearing thus reinforced defendants’ Daubert briefing, confirming that all of

    plaintiffs’ experts’ general causation opinions should be excluded by the Court.

             First, the hearing demonstrated that the theory that perineal talc use causes

    ovarian cancer is not generally accepted. As Dr. Clarke-Pearson acknowledged, no

    professional organization or regulator – not even Health Canada, on which

    plaintiffs place such great weight – has concluded that the scientific evidence

    demonstrates causation. Indeed, the very sources on which plaintiffs’ experts rely

    disclaim a causal finding and/or indicate that further study is required.

             Second, the hearing also highlighted that the “methods” plaintiffs’ experts


    120886066.1
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 10 of 89 PageID:
                                 100685


 adopted to defy this consensus were unscientific and unreliable. With respect to

 epidemiology, for example, plaintiffs’ experts purported to apply the Bradford Hill

 criteria but did so in a highly unscientific manner, as the hearing further revealed.

 Although they described the objectively weak association between perineal talc use

 and ovarian cancer as “strong” in their reports, the experts essentially abandoned

 that position at the hearing. Dr. Carson expressly acknowledged that such an

 association would generally be regarded as “weak” or “modest,” while other

 experts tried to avoid dwelling on strength because they could not credibly say that

 the association is strong. As to consistency, two of plaintiffs’ experts (Drs. Clarke-

 Pearson and Carson) admitted that they dismissed an entire body of studies in

 reaching their opinions, while a third (Dr. McTiernan) endorsed a radical change in

 how epidemiologists assess studies in order to justify her consistency opinion.

 Plaintiffs’ experts’ opinions regarding dose response are similarly unscientific;

 indeed, they had to admit at the hearing that the very studies on which they rely did

 not conclude that a dose response has been identified.

          Third, the hearing also highlighted that plaintiffs’ experts’ biological

 plausibility theories are speculative and unsupported. Dr. Longo’s testimony,

 offered by plaintiffs to support their theory that the presence of asbestos

 demonstrates biological plausibility, confirmed that his methodology for

 supposedly detecting asbestos is unfixed, results-oriented and non-replicable. Dr.


 120886066.1
                                              2
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 11 of 89 PageID:
                                 100686


 Longo also admitted that he did not undertake any exposure analysis, a gaping hole

 in his analysis given defense toxicology expert Dr. Moore’s showing that exposure

 to concentrations of asbestos that Dr. Longo claimed to find in talc would be

 exponentially lower than OSHA’s permissible exposure limit (“PEL”).

          Plaintiffs’ other biological plausibility theories did not fare any better. Dr.

 Carson’s testimony regarding heavy metals made clear that plaintiffs have nothing

 to support general causation beyond the speculative theory that, at some

 unspecified dose, some metals might cause other cancers. Dr. Saed’s testimony,

 intended to support the theory that talc itself is genotoxic, confirmed that his study

 did not support his opinions, that he was at best neglectful in conducting his

 experiment and, at worst, that he made up his results in an attempt to fulfill

 plaintiffs’ litigation needs. And the hearing testimony also exposed numerous

 holes in plaintiffs’ inflammation theory, including the lack of evidence that talc

 reaches a woman’s ovaries, that it causes chronic inflammation there or even that

 chronic inflammation causes ovarian cancer.

          Fourth, the hearing also confirmed that plaintiffs’ experts have taken

 positions in the courtroom that they have not taken in the laboratory or clinic. For

 example, Dr. Clarke-Pearson admitted that he does not tell his patients about the

 supposed talc-ovarian cancer link, and Dr. McTiernan (who testified in Congress,

 flanked by plaintiffs’ lawyers) conceded that her views about the hierarchy of


 120886066.1
                                              3
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 12 of 89 PageID:
                                 100687


 evidence expressed in this litigation are different from those she took as a panelist

 at the World Cancer Research Fund (“WCRF”).

          In short, the hearing confirmed that plaintiffs’ experts have not approached

 the issues in this litigation with the rigor that behooves disinterested scientists.

                                      ARGUMENT
 I.       THE HEARING CONFIRMED THAT PLAINTIFFS’ EXPERTS’
          OPINIONS LACK GENERAL ACCEPTANCE IN THE SCIENTIFIC
          COMMUNITY.
          It is widely recognized that expert opinions that conflict with conclusions

 reached by public health authorities should be viewed with particular skepticism.

 See, e.g., McMunn v. Babcock & Wilcox Power Generation Grp., Inc., No. 10-143

 et al., 2013 WL 3487560, at *22 (W.D. Pa. July 12, 2013) (excluding opinion of

 general causation expert that was contrary to conclusions reached by public health

 organizations); Miller v. Pfizer, Inc., 196 F. Supp. 2d 1062, 1067, 1085 (D. Kan.

 2002) (excluding expert whose opinion that Zoloft could cause suicide conflicted

 with the scientific consensus, including the American College of

 Neuropsychopharmacology, the U.S. Food and Drug Administration (“FDA”), and

 the Medicines Control Agency).1 Here, the testimony adduced at the Daubert

 1
         (See also Defs.’ GC Mot. at 108-09 (ECF No. 9736)); In re Mirena IUS
 Levonorgestrel-Related Prods. Liab. Litig. (No. II), 387 F. Supp. 3d 323 (S.D.N.Y.
 2019) (granting summary judgment and noting that experts had been excluded
 where they sought to advance a general causation opinion that no research outside
 litigation had reached).


 120886066.1
                                             4
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 13 of 89 PageID:
                                 100688


 hearing demonstrated that plaintiffs’ experts’ opinions contradict the scientific

 consensus that there is “inadequate,” “limited” or inconclusive evidence of a causal

 relationship between perineal talc use and ovarian cancer. As Dr. Clarke-Pearson

 conceded, none of the relevant professional organizations in his field – including

 the Society of Gynecologic Oncology (“SGO”), American College of Obstetricians

 and Gynecologists (“ACOG”), Centers for Disease Control and Prevention

 (“CDC”), National Cancer Institute (“NCI”) and the FDA – has concluded that

 perineal talc use causes ovarian cancer.2 And Dr. Clarke-Pearson also conceded

 that the medical community has not reached any consensus on whether perineal

 talc use causes ovarian cancer.3

          Plaintiffs’ experts also admitted that their opinions contradict IARC’s

 conclusions on a number of critical points. Most notably, plaintiffs’ experts

 conceded at the hearing that IARC has concluded that there is only “limited

 evidence in humans for the carcinogenicity of perineal use of talc based body

 powder.”4 Further, while plaintiffs’ experts base their epidemiology opinions


 2
       (See, e.g., 7/30/19 Hr’g Tr. 1586:23-1589:22, 1604:1-1601:11 (discussing
 SGO); id. 1599:4-1602:5 (discussing ACOG); id. 1607:5-10 (discussing CDC); id.
 1610:3-1611:6 (discussing NCI); id. 1620:3-8 (discussing FDA).)
 3
       (Id. 1691:20-23 (“Q. The gynecologic medical community has not reached a
 consensus on the opinions that you have given to this Court today. Correct? A.
 That’s right.”).)
 4
          IARC 2010 Monograph (Tersigni Cert. Ex. A72) (emphasis added); see also
                                                                                    (cont’d)


 120886066.1
                                             5
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 14 of 89 PageID:
                                 100689


 almost entirely on the results of certain case-control studies, Drs. McTiernan and

 Carson admitted on cross-examination that “[t]he [IARC] Working Group believed

 that recall bias was a possibility inherent in the case-control studies and could not

 be ruled out,”5 and that IARC recognized that “[it]t is possible that confounding by

 unrecognized risk factors may have distorted the results” of the case-control

 studies and could have “induce[d] the appearance of an association between the

 use of talc and ovarian cancer where there is none.”6

          Plaintiffs’ experts were also forced to concede that their migration theory –

 i.e., that externally-applied talc migrates up through the reproductive tract to the

 fallopian tubes and ovaries – stands in contrast to IARC’s conclusions that “the

 evidence for retrograde transport of talc to the ovaries in normal women is weak”7

 and that “[s]tudies in animals (rodents, langomorphs and non-human primates)




 ________________________
 (cont’d from previous page)
 7/25/19 Hr’g Tr. 916:13-917:4 (Dr. McTiernan acknowledging this conclusion);
 7/29/19 Hr’g Tr. 1434:1-18 (Carson acknowledging same).
 5
       IARC 2010 Monograph at 409. (See also 7/25/19 Hr’g Tr. 917:8-10 (Dr.
 McTiernan acknowledging that IARC could not rule out bias); 7/29/19 Hr’g Tr.
 1435:7-10 (Dr. Carson acknowledging same).)
 6
       IARC 2010 Monograph at 408. (See also 7/25/19 Hr’g Tr. 917:14-16 (Dr.
 McTiernan acknowledging that IARC could not rule out confounding); 7/29/19
 Hr’g Tr. 1435:7-10 (Dr. Carson acknowledging same).)
 7
       IARC 2010 Monograph at 411. (See 7/30/19 Hr’g Tr. 1665:8-15 (Dr.
 Clarke-Pearson acknowledging that the evidence was weak).)


 120886066.1
                                             6
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 15 of 89 PageID:
                                 100690


 showed no evidence of retrograde transport of talc to the ovaries.”8 In addition,

 Dr. Clarke-Pearson acknowledged that IARC considered many of the very same

 studies on which he relied in forming his migration opinions but found that

 because those studies were “conducted in women who were about to undergo

 gynecological surgery, most of whom had diseases or complications of the

 reproductive tract and organs that required surgery,” their results may be

 “confounded by the . . . underlying pathologies.”9

               At the hearing, plaintiffs’ experts attempted to downplay IARC’s

 conclusions as outdated because they were based on the science as it stood in

 2006.10 But, as plaintiffs’ experts were forced to admit, a number of the cohort

 studies showing no risk associated with talc use (Houghton, Gonzalez, Gates) were

 published after IARC reached its conclusions.11 Indeed, the wider body of

 evidence that has emerged since the IARC monograph was written strengthens

 IARC’s conclusion that a causal link has not been shown, contrary to plaintiffs’


 8
          IARC 2010 Monograph at 411.
 9
        (7/30/19 Hr’g Tr. 1661:14-1662:20.) Dr. Clarke-Pearson also agreed with
 the statement that “[n]one of the articles that you cite in support of your opinion
 regarding migration looked at whether talc can migrate from perineal application
 through the reproductive organs to the ovaries.” (Id. 1665:16-1666:25.)
 10
       (E.g., id. 1656:14-17 (“Q. You know IARC has not concluded that talc
 causes ovarian cancer. Correct? A. This is a 2010 publication based on data that
 preceded the working group coming to this conclusion.”).)
 11
          (See id. 1657:8-1660:16 (Dr. Clarke-Pearson discussing the cohort studies).)


 120886066.1
                                               7
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 16 of 89 PageID:
                                 100691


 experts’ suggestions.12 Perhaps for this reason, Dr. McTiernan was forced to

 concede that any suggestion that IARC would be likely to reach a different

 conclusion today would be “speculati[ve].”13

          Given the lack of scientific support for their opinions, it is not surprising that

 plaintiffs’ experts’ causation opinions are contradicted by the very studies and

 publications on which they rely, which is a significant red flag, as this Court has

 recognized elsewhere. See Schepise v. Saturn Corp., No. CIV.A. 94-385 (MLP),

 1997 WL 897676, at *17 (D.N.J. July 30, 1997) (Wolfson, J.) (“[R]eliance upon

 medical literature for conclusions not drawn therein is not an accepted scientific

 methodology.”) (citation omitted). Even the Health Canada Draft Screening

 Assessment, on which plaintiffs and their experts have placed heavy emphasis,14


 12
       As Dr. Ballman explained in her report, the cohort studies consist of “the
 most compelling new information provided by epidemiology studies since the
 IARC report,” and these studies “confirm” what IARC had found – namely, “the
 lack of a statistically significant association between perineal/genital talcum
 powder use and the lack of a dose-response relationship.” (Ballman Rep. at 44
 (Tersigni Cert. Ex. C25).)
 13
          (7/25/19 Hr’g Tr. 919:3-6.)
 14
        (See, e.g., id. 800:7-15 (Dr. McTiernan noting that she considered Health
 Canada’s draft assessment in forming her opinion); id. 923:5-16 (Dr. McTiernan
 admitting that she focused on Health Canada draft assessment over FDA’s
 findings); id. 935:21-24 (Dr. McTiernan testifying that her opinion is consistent
 with Health Canada’s); see also 7/29/19 Hr’g Tr. 1281:24-1282:14 (Dr. Carson
 citing Health Canada draft assessment to support the notion that “transport from
 the perineum to the ovaries does occur”); 7/29/19 Hr’g Tr. 1316:1-8 (Dr. Carson
 stating that Health Canada “determined . . . that available data are indicative of a
                                                                                      (cont’d)


 120886066.1
                                               8
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 17 of 89 PageID:
                                 100692


 stops significantly short of concluding that there is a causal link between talc use

 and ovarian cancer. Among other things, Health Canada’s Draft Screening

 Assessment expressly states that:

                “There is a lack of an available exposure-effect relationship in the
                 human epidemiological data. Many of the studies only assessed a
                 single-dose level (ever versus never users). Furthermore, data with
                 respect to the types of powder used by subjects or the amounts applied
                 were not presented, and therefore a relationship between the
                 concentration/dose of talc in the powder and the incidence of ovarian
                 cancer could not be investigated;”15

                “There are limitations with the human epidemiological data. Potential
                 sources of bias include selection bias due to low response rates or
                 from limiting subjects, and exposure misclassification due to recall
                 bias;”16 and

                “[T]he specific mechanism(s) and cascade of molecular events by
                 which talc might cause ovarian cancer have not been identified.”17
          In addition, Dr. McTiernan conceded that the Taher meta-analysis that is

 prominently cited in the Draft Screening Assessment did not conclude that a causal

 link has been established between talc and ovarian cancer, but only that “currently

 ________________________
 (cont’d from previous page)
 causal effect”); 7/29/19 Hr’g Tr. 1427:15-18 (Dr. Carson testifying that “the Health
 Canada report is clearly more current and more inclusive than any of the others
 that have been published thus far, and for that reason I gave it stronger
 consideration when I finally received it”).)
 15
        Draft Assessment at 2 (Tersigni Cert. Ex. A58) (emphasis added). (See also
 7/29/19 Hr’g Tr. 1727:8-15 (Dr. Clarke-Pearson agreeing that Health Canada noted
 the lack of data supporting an exposure effect).)
 16
          Draft Assessment at 28.
 17
          Draft Assessment at 21.


 120886066.1
                                             9
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 18 of 89 PageID:
                                 100693


 available relevant data indicates that perineal exposure to talc powder is a possible

 cause of ovarian cancer in humans.”18 Notably, a PowerPoint presentation created

 by the authors of the Taher meta-analysis, and supplied to plaintiffs’ counsel by

 one of their experts, concluded that the evidence shows only that talc would

 qualify as a “Group IIIA” agent under Health Canada’s classification system – i.e.,

 “Possibly Carcinogenic to Humans” – because, while epidemiological data

 “indicate an association between exposure and human cancer, . . . alternative

 explanations such as chance, bias or confounding cannot be excluded.”19 The

 PowerPoint presentation, which plaintiffs’ experts had not seen before the




 18
        (7/25/19 Hr’g Tr. 956:23-957:7 (emphasis added).) In addition, the Taher
 meta-analysis identifies a number of biases inherent in the case-control studies that
 could have distorted study results and acknowledges that the relevant evidence
 “indicates that talc is not genotoxic.” Taher 2018 at 41-42 (Tersigni Cert. Ex.
 A137). The Taher meta-analysis, which has now been published in a European
 journal, includes additional language stating that “perineal application of talc may
 be a risk factor for ovarian cancer in some population subgroups,” and does not in
 any way suggest that causation has been established. Notably, the published
 version also states that “the certainty of the evidence” underlying the meta-analysis
 “was classified as very low,” “mainly due to the potential for recall bias in the
 included case control studies and the relatively short follow-up periods between
 exposure and outcome assessment in the included cohort studies.” Taher et al.,
 Critical Review of the Association Between Perineal Use of Talc Powder and Risk
 of Ovarian Cancer, 90 Reprod. Toxicol. 88, 98-99 & fig. 4 (2019) (attached as Ex.
 1 to Cert. of Jessica L. Brennan (“Brennan Cert.”).
 19
       (Krewski PPT at 30 (Brennan Cert. Ex. 2) (emphasis added); 7/29/19 Hr’g
 Tr. 1435:11-17.)


 120886066.1
                                          10
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 19 of 89 PageID:
                                 100694


 hearing,20 also states that the “specific mechanism(s) and cascade of molecular

 events by which talc might cause ovarian cancer have not yet been elucidated.”21

          Plaintiffs’ experts also admitted under cross-examination that many of the

 other materials they rely on actually contradict their conclusions. For example:

          Berge 2018. Dr. Clarke-Pearson cited the Berge meta-analysis as

 establishing a statistically significant increased risk of ovarian cancer from talc

 use.22 Similarly, Dr. McTiernan testified that Berge is an “excellent” meta-analysis

 that supports her conclusion that the epidemiology is highly consistent.23 But as

 these experts had to concede on cross-examination, the Berge study expressly

 states that “the evidence is not consistent” because “[s]everal aspects of our

 results, including the heterogeneity of results between case-control and cohort

 studies . . . do not support a causal interpretation of the association.”24 In


 20
        (7/30/19 Hr’g Tr. 1731:20-1733:7 (Dr. Clarke-Pearson testifying that he had
 not been made aware of and had not considered the PowerPoint presentation prior
 to giving testimony at the hearing).)
 21
       (Krewski PPT at 17; see also 7/29/19 Hr’g Tr. 1435:11-1436:15 (Dr. Carson
 admitting that the PowerPoint presentation suggested a designation of talc as only
 “possibly carcinogenic” because “‘alternative explanations such as chance, bias, or
 confounding cannot be excluded’”) (citation omitted).)
 22
          (7/30/19 Hr’g Tr. 1537:3-1538:1.)
 23
          (7/25/19 Hr’g Tr. 830:3-12.)
 24
        Berge 2018 at 248, 256 (Tersigni Cert. Ex. A11) (emphases added). (See
 also 7/30/19 Hr’g Tr. 1687:5-7 (Dr. Clarke-Pearson agreeing that the “authors of
 Berge [2018] do not state that talc causes ovarian cancer”); id. 1683:8-13
 (conceding Huncharek 2003 “do[es] not support a causal relationship”); id.
                                                                                  (cont’d)


 120886066.1
                                            11
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 20 of 89 PageID:
                                 100695


 addition, Berge also notes that the association reported may “be attributed to bias”

 in the case-control studies and concludes that the “biological basis and plausibility

 of a possible carcinogenic effect of talc on the ovaries is still not understood and

 remains questionable.”25

          Penninkilampi 2018. Dr. Clarke-Pearson testified at the hearing that the

 2018 Penninkilampi meta-analysis supports both his conclusion that there is a

 causal connection between talc use and ovarian cancer, as well as the theory that

 talc initiates cancer by triggering inflammation in ovarian tissue.26 On cross-

 examination, however, Dr. Clarke-Pearson conceded that Penninkilampi explicitly

 states that a causal link has not been established.27 Dr. Clarke-Pearson also had to

 acknowledge that Penninkilampi does not provide any actual scientific evidence to

 support his inflammation theory, but instead merely posits that inflammation could

 be a mechanism by which talc could cause ovarian cancer.28 In fact,

 Penninkilampi expressly concludes that the “potential mechanism by which genital


 ________________________
 (cont’d from previous page)
 1685:6-8 (conceding that “[t]he authors of [Gross and Berg 1995] did not conclude
 that talc causes ovarian cancer”); id. 1690:3-6 (conceding that “[t]he authors of
 [Langseth 2008] did not conclude . . . that talc causes ovarian cancer”).)
 25
          Berge 2018 at 255 (emphasis added).
 26
          (7/30/19 Hr’g Tr. 1540:5-18, 1644:20-25.)
 27
          (Id. 1644:11-1645:13.)
 28
          (Id. 1643:1-5.)


 120886066.1
                                           12
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 21 of 89 PageID:
                                 100696


 talc is associated with an increased risk of ovarian cancer . . . remains unclear.”29

          Rothman 2000. At the hearing, Dr. McTiernan relied on statements by Dr.

 Kenneth Rothman (discussed further in Section II.B, below) to the effect that the

 statistical significance of epidemiological studies should not be taken into account

 when considering whether their results are consistent.30 But at the same time, Dr.

 McTiernan ignored Dr. Rothman’s conclusion in 2000 that the “evidence to date

 does not indicate that talc can be ‘reasonably anticipated to be a human

 carcinogen,’” given that: (1) the “weak positive association observed” in the

 literature could be the result of bias or confounding, and (2) there is a “lack of a

 plausible biologic mechanism.”31 As Dr. Diette noted at the hearing, Dr. Rothman

 has also pointed out that some of the epidemiological data regarding talc and

 ovarian cancer has identified an “inverse[]” dose response, “meaning the more

 [talc] you used,” the more the product would be “protective from ovarian

 cancer.”32

          Merritt 2007. Dr. Clarke-Pearson testified at the hearing that Merritt


 29
        Penninkilampi 2018 at 45 (Tersigni Cert. Ex. A109) (emphasis added); see
 also id. at 48 (concluding that there is “need for further research on a potential
 mechanism by which ovarian cancer may be caused by talc, as this will allow a
 causal relationship to be established or rejected with more certainty”).
 30
          (7/25/19 Hr’g Tr. 935:6-20.)
 31
          Rothman 2000 at 1, 8 (Tersigni Cert. Ex. A126).
 32
          (7/26/19 Hr’g Tr. 1193:4-21.)


 120886066.1
                                            13
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 22 of 89 PageID:
                                 100697


 supports the proposition that inflammation causes ovarian cancer, claiming that the

 paper shows that “the use of [the anti-inflammatory] aspirin on a continuous daily

 basis does reduce the incidence of ovarian cancer.”33 But Dr. Clarke-Pearson

 ultimately had to acknowledge that Merritt found that there was “[n]o overall

 association [between] ovarian cancer risk” and NSAID use, and that the ultimate

 conclusion of the paper was that “chronic inflammation does not play a major role

 in the development of ovarian cancer.”34

          Terry 2013. Dr. Carson cited Terry at the hearing as evidence of a “strong”

 and “compelling” association between talc use and ovarian cancer, and both Drs.

 McTiernan and Clarke-Pearson asserted that Terry demonstrates a dose-response

 relationship between the two.35 But the Terry article does not support either of

 these propositions. Instead, as Dr. Carson admitted on cross-examination, Terry

 describes the reported association between talc and ovarian cancer as “modest.”36

 In addition, Dr. McTiernan conceded that Terry found no dose-response

 relationship among users of talcum powder37 – and Dr. Clarke-Pearson


 33
          (7/30/19 Hr’g Tr. 1639:7-11.)
 34
          (Id. 1631:8-18, 1634:10-23 (emphasis added) (citations omitted).)
 35
       (7/29/19 Hr’g Tr. 1411:18-1412:4; 7/25/19 Hr’g Tr. 791:2-794:1; 7/30/19
 Hr’g Tr. 1613:23-1614:5.)
 36
          (7/29/19 Hr’g Tr. 1412:8-19.)
 37
          (7/25/19 Hr’g Tr. 888:8-889:23.)


 120886066.1
                                             14
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 23 of 89 PageID:
                                 100698


 acknowledged that government scientists have described Terry as demonstrating

 that “the trend across increasing lifetime number of applications was not

 statistically significant.”38

          In short, the testimony at the hearing demonstrated that plaintiffs’ experts’

 causation opinions are belied by the very evidence cited to support them. This

 alone requires exclusion of their opinions.

 II.      THE HEARING HIGHLIGHTED THE UNRELIABILITY OF
          PLAINTIFFS’ EXPERTS’ BRADFORD HILL ANALYSES.
                The Hearing Confirmed That There Is No Reliable Basis For
                Plaintiffs’ Experts’ Opinions Concerning Strength Of Association.
          Plaintiffs’ experts’ testimony at the hearing essentially abandoned their

 position that Bradford Hill’s “strength” consideration is satisfied by the talc-

 ovarian cancer epidemiological literature.

          In his report and direct testimony at the hearing, Dr. Carson asserted that the

 “epidemiological studies support a strong association between the perineal use of

 talcum powder and ovarian cancer.”39 But these opinions unraveled during cross-

 examination, when Dr. Carson was forced to acknowledge that the studies he relied

 on showed only a 30 percent increased risk of ovarian cancer, which he agreed


 38
      (7/30/19 Hr’g Tr. 1613:3-1616:3 (quoting NCI PDQ (Tersigni Cert. Ex.
 A104)).)
 39
        (Carson Rep. at 9 (Tersigni Cert. Ex. C9); 7/29/19 Hr’g Tr. 1311:7-10
 (finding “compelling” evidence of a strong association).)


 120886066.1
                                             15
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 24 of 89 PageID:
                                 100699


 would be regarded as a “weak or modest” association by epidemiologists.40

 Although Dr. Carson attempted to justify his use of the word “strong” based on the

 “translation of that increased risk to 3,000 ovarian cancer deaths in the United

 States every year,” he admitted that such a conclusion is circular because it

 assumes that perineal talc use does in fact cause ovarian cancer.41

          Dr. Clarke-Pearson could not even bring himself to claim that the

 association was strong on direct examination, instead testifying that there was

 “overwhelming support in the epidemiologic literature that talcum powder

 statistically increased a woman’s risk of developing epithelial ovarian cancer by

 about 30 percent.”42 Of course, even if there were “overwhelming support” for a


 40
        (7/29/19 Hr’g Tr. 1406:9-18.) Moreover, Dr. Carson was forced to concede
 that the very studies he cited recognize that the association is not strong. (See id.
 1412:15-16 (acknowledging that Terry 2013 called the association “modest”); id.
 1412:17-19 (Q. “They didn’t call it strong or compelling. Correct?” A. “Not in
 this case, that’s correct.”); id. 1412:20-1413:6 (conceding that Berge 2017 called
 the association “weak”).) Likewise, Dr. Carson acknowledged that IARC regarded
 the association reported by the case-control studies as “modest” and potentially the
 result of bias and confounding. (Id. 1434:23-1435:6.)
 41
        (Id. 1408:13-16 (“It does rely on that assumption.”).) Several of plaintiffs’
 experts who did not testify at the hearing similarly opined that this Bradford Hill
 factor was satisfied by re-defining “strength” in a similar manner. (See, e.g.,
 Smith-Bindman Rep. at 36-38 (Tersigni Cert. Ex. C36) (concluding strength of
 association is met because of a “large number of cancers”); Smith Rep. at 19
 (Tersigni Cert. Ex. C16) (arguing strength of association is met for anything that
 “increases the risk of ovarian cancer by ANY consistent percentage” because
 ovarian cancer is “not a trivial occurrence”).)
 42
          (7/30/19 Hr’g Tr. 1542:9-14.)


 120886066.1
                                           16
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 25 of 89 PageID:
                                 100700


 weak association (which is not the case here), that would not magically make an

 otherwise weak association strong. Dr. Clarke-Pearson’s effort to back away from

 his prior claims that the association is strong43 was not surprising given that the

 association is “objectively weak in certain of the studies and non-existent in

 others,”44 as Dr. Diette explained at the hearing.

          Finally, the testimony at the Daubert hearing further discredited the theory

 expressed by several of plaintiffs’ experts that strength of association is not

 important to the analysis because other objectively weak associations – such as

 those between hormone replacement therapy (“HRT”) and breast cancer or

 secondhand smoke and lung cancer – are nevertheless considered causal. As Dr.

 McTiernan admitted, this case is “very different” from the reported association

 between HRT and breast cancer because the risk estimates for that association

 were based on randomized control trials – the gold standard for epidemiology –

 and prospective cohort studies that found a consistent association,45 virtually




 43
        (See Clarke-Pearson Rep. at 8 (Tersigni Cert. Ex. C14) (asserting that
 “[s]trength and consistency” considerations are “supported by overwhelming
 epidemiologic evidence”) (emphasis omitted).)
 44
        (7/26/19 Hr’g Tr. 1027:15-21; see also id. 1035:20-1036:15 (testifying that
 “you have to conclude that [the strength of association] is weak” and that relative
 risks close to 1 are “remarkably low”).)
 45
          (7/25/19 Hr’g Tr. 909:6-911:23.)


 120886066.1
                                             17
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 26 of 89 PageID:
                                 100701


 eliminating concerns about recall bias and confounding.46 And Dr. Diette

 explained at the hearing that in the case of both HRT and secondhand smoke,

 researchers were able to conclude that a low relative risk could nonetheless support

 a finding of a causal association because the other Bradford Hill factors were

 plainly satisfied, which is not the case here.47

          In short, the hearing confirmed that plaintiffs’ experts’ opinions regarding

 strength of association are unreliable because they mischaracterize the objective

 magnitude of the association reported in the studies and rest on inapposite

 comparisons to established causal relationships.48

                Plaintiffs’ Experts’ Testimony At The Hearing Confirmed That
                Their Opinions Regarding Consistency Are Unreliable.
          The hearing also highlighted the unreliability of plaintiffs’ experts’ analyses

 with respect to the second Bradford Hill criterion: consistency of association.49


 46
          (See 7/26/19 Hr’g Tr. 1029:13-1032:13.)
 47
          (Id. 1030:20-1031:8.)
 48
       Notably, several of plaintiffs’ experts who did not testify at the trial similarly
 had to concede at their depositions that the association is not strong. (See, e.g.,
 Kane Dep. 256:24-257:4 (Tersigni Cert. Ex. B45) (“I’ve seen ‘weak’ or ‘moderate’
 used to describe a 1.3” risk ratio); compare Singh Rep. at 17 (Tersigni Cert. Ex.
 C40) (“strength of association . . . is significant”), with Singh Dep. 140:19-25
 (Tersigni Cert. Ex. B47) (“I’m not looking at talc at 1.3 is a strong association.”).)
 49
        (GC Mot. at 47-48 (“Consistency of association means that ‘[d]ifferent
 studies that examine the same exposure-disease should yield similar results,’ and
 that an observed association should be ‘repeatedly observed by different persons,
 in different places, circumstances and times.’”) (alteration in original) (citations
                                                                                    (cont’d)


 120886066.1
                                             18
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 27 of 89 PageID:
                                 100702


          First, plaintiffs’ experts could not defend the position that the case-control

 and cohort studies are consistent with each other. As Dr. McTiernan conceded,

 there is not a single “prospective cohort study concluding that there was a

 statistically significant overall association between talc use and ovarian cancer.”50

 In addition, Dr. McTiernan also conceded (as noted above) that the Berge 2018

 meta-analysis expressly noted an inconsistency between cohort and case-control

 studies.51 Specifically, Dr. McTiernan had to admit that Berge, which she referred

 to as an “excellent” study, concluded that there was a “‘heterogeneity of results

 between the two groups of studies with an association generally detected in case-

 control studies but not in cohort studies.’”52

          Dr. Carson admitted at the hearing that he simply ignored the cohort studies

 in concluding that consistency was satisfied,53 testifying that he failed to include or

 ________________________
 (cont’d from previous page)
 omitted).)
 50
          (7/25/19 Hr’g Tr. 851:11-15.)
 51
        (Id. 828:22-829:6 (agreeing that the Berge abstract states that “[s]ome
 [epidemiological] studies suggest an association between genital use of talc
 powder and increased risk of ovarian cancer, but the evidence is not consistent”)
 (citation omitted).)
 52
         (Id. 958:13-959:2 (citation omitted).) Dr. McTiernan similarly conceded
 that Penninkilampi 2018 concluded that the relevant epidemiological studies were
 inconsistent, with all of the cohort studies demonstrating the “possibility that there
 is in fact no association at all between genital talc use and ovarian cancer.” (Id.
 852:19-853:22.)
 53
          (See 7/29/19 Hr’g Tr. 1417:21-1418:17 (Dr. Carson acknowledging that he
                                                                                    (cont’d)


 120886066.1
                                             19
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 28 of 89 PageID:
                                 100703


 analyze the cohort studies because they did not “contribute[] to the opinions that

 [he] expressed,”54 an apparent admission of improper cherry-picking. See In re

 Zoloft (Sertraline Hydrochloride) Prods. Liab. Litig., 26 F. Supp. 3d 449, 461-62

 (E.D. Pa. 2014) (excluding expert whose “conclusions are drawn from trends she

 observed in a self-selected subset of supportive studies, not the totality of the

 epidemiological evidence”). Similarly, Dr. Clarke-Pearson acknowledged at the

 hearing that he did not mention, much less analyze, the cohort studies in his expert

 report.55 Dr. Clarke-Pearson’s purported justification for failing to include the

 cohort studies in his causation analysis was that he did not “consider [the cohort

 studies] useful in terms of going to the totality” of the evidence, either as

 “individual cohort studies or as a body of evidence.”56 The notion that an entire

 body of studies did not “contribute” to Dr. Clarke-Pearson’s analysis and

 conclusions57 highlights the unscientific nature of his efforts.

          Plaintiffs’ experts’ related efforts to discredit the cohort studies as not being
 ________________________
 (cont’d from previous page)
 did not “analyze any of the cohort studies” in his report or identify any of them “by
 name in the body of [his] report”; or list any of them as references because he “did
 not feel they contained information that was necessary to cite”).)
 54
          (Id. 1418:18-25.)
 55
          (7/30/19 Hr’g Tr. 1677:20-22.)
 56
          (Id. 1678:5-8.)
 57
       (Id. 1677:20-1680:7.) Several plaintiffs’ experts who did not appear at the
 hearing likewise ignored the cohort studies in opining on consistency. (See, e.g.,
 Smith Rep. at 16; Wolf Rep. at 8, 15 (Tersigni Cert. Ex. C23).)


 120886066.1
                                              20
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 29 of 89 PageID:
                                 100704


 sufficiently powered were also refuted at the hearing.58 For example, Dr. Carson

 admitted at the hearing that he did not perform any calculations related to the

 power of the relevant cohort studies that could possibly support his opinion that

 those studies were not sufficiently powered.59 Instead, Dr. Carson merely assumed

 that this was the case because he believes that the “design of cohort studies . . .

 tend[s] to go toward the many cohort studies being underpowered.”60

          Dr. McTiernan disputed that the alleged power issues in cohort studies could

 be overcome by combining the data from the relevant studies in a meta-analysis,61

 but she made a number of concessions at the hearing that undermined that position.

 Most notably, Dr. McTiernan was forced to acknowledge on cross-examination

 that she had, in previous testimony, agreed with the proposition that “meta-

 analyses, with their larger combined sample sizes, can be used to overcome [a]

 lack of statistical power.”62 In addition, Dr. McTiernan admitted that the

 “excellent” Berge 2018 meta-analysis concluded that “the statistical power of the

 58
          (GC Mot. at 50-53.)
 59
       (7/29/19 Hr’g Tr. 1424:3-8 (“I did not determine the power of the cohort
 studies specifically.”).)
 60
       (Id.; see also id. 1424:9-18 (Dr. Carson agreeing that his only analysis of the
 power of the cohort studies was to “read the studies, look[] at their conclusions,
 and” determine that “their conclusions were not that the effect didn’t exist, but that
 they couldn’t detect it”).)
 61
          (See 7/25/19 Hr’g Tr. 861:6-14.)
 62
          (Id. 861:21-862:1.)


 120886066.1
                                             21
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 30 of 89 PageID:
                                 100705


 meta-analysis of the[] cohort studies to detect an RR of 1.25 similar to the result of

 the meta-analysis of case-control studies was 0.99” and thus, the allegedly low

 power of the cohort studies “cannot be invoked as [an] explanation of the

 heterogeneity of results.”63

          In short, the hearing confirmed that plaintiffs’ experts’ willingness to

 dismiss an entire body of studies could not be scientifically supported.

          Second, plaintiffs’ experts were forced to admit that the condom and

 diaphragm studies that find no association with ovarian cancer are inconsistent

 with the case-control studies involving perineal talc use that do find such an

 association. Indeed, Dr. McTiernan admitted that the very studies on which she

 and other plaintiffs’ experts rely – including Berge 2018 and Penninkilampi 2018 –

 identify an odds ratio of less than 1.0 for ovarian cancer and talc-dusted diaphragm

 use.64 As Dr. Diette explained, this reported negative association between the use

 of talc-dusted diaphragms and condoms is a significant inconsistency in the




 63
        (Id. 862:10-21 (citation omitted).) Several of plaintiffs’ other experts
 likewise did not dispute Berge’s calculation regarding the power of cohort studies
 when pressed at their depositions. (See, e.g., Moorman Dep. 215:17-23 (Tersigni
 Cert. Ex. B39) (“I don’t disagree with that”); Wolf Dep. 261:23-262:9 (Tersigni
 Cert. Ex. B30) (admitting that she had no basis to disagree with Berge).)
 64
       (See 7/25/19 Hr’g Tr. 907:11-908:19.) The negative association in Berge
 was statistically significant, which, according to Dr. McTiernan, indicates a
 protective effect. (Id. 906:9-907:25.)


 120886066.1
                                             22
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 31 of 89 PageID:
                                 100706


 epidemiological literature.65 Dr. Saenz testified similarly, noting that the negative

 association reported in diaphragm studies “is a perfect example of” an

 inconsistency in the science.66 In her words:

                  Conceptually it makes no sense that putting talc on your
                  diaphragm, which then goes in and sits at the mouth of your
                  cervix, would reduce your risk of ovarian cancer; whereas,
                  placing talc outside on the perineum, a good 7, 8 centimeters
                  away would increase your risk of ovarian cancer. . . . [T]hat’s
                  part and parcel of the reason that I do not believe that the
                  literature supports a causal role of talc in the development of
                  ovarian cancer.67
          Third, the testimony at the hearing demonstrated that even the case-control

 studies do not consistently show an association between talc use and ovarian

 cancer. Dr. McTiernan conceded at the hearing that only 12 of the 24 case-control

 studies cited in the Berge 2018 meta-analysis showed an association between talc

 exposure and ovarian cancer that was statistically significant.68 By contrast, the

 other half of the case-control studies involve confidence intervals that cross 1.0,

 meaning that the association between talc and ovarian cancer could actually be

 “null.”69 As discussed extensively in defendants’ prior briefing, plaintiffs’ experts

 have brushed aside this inconsistency within the case-control studies by attacking
 65
          (See 7/26/19 Hr’g Tr. 1055:8-19.)
 66
          (7/31/19 Hr’g Tr. 1835:19-22.)
 67
          (Id. 1835:22-1836:7.)
 68
          (7/25/19 Hr’g Tr. 842:13-845:7.)
 69
          (Id.)


 120886066.1
                                              23
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 32 of 89 PageID:
                                 100707


 the well-established concept of statistical significance as irrelevant and obsolete,

 and contending that studies with statistically insignificant results cannot be treated

 as though they show no association.70 But the testimony adduced at the hearing

 made clear that this assault on statistical significance has failed to gain general

 acceptance in the scientific community.

          For example, Dr. Carson admitted at the hearing that Health Canada

 recognizes the importance of statistical significance by categorizing studies with

 confidence intervals that cross 1.0 as showing “[n]o association” between exposure

 and disease.71 Dr. Carson also conceded that it was “not improper” for Health

 Canada to report non-statistically-significant results as demonstrating “no

 association” under applicable scientific principles.72 Dr. McTiernan similarly

 acknowledged that studies with non-statistically-significant results – i.e.

 confidence intervals crossing 1.0 – suggest that there could be a “null association”

 between an exposure and disease:

                Q. If the confidence interval, the range, includes 1.0, that is, it
                goes above and below 1.0, you cannot say that there is an
                association. Right?

                A. What we can say is that the association between exposure
                and disease could be null. So it could be. That’s exactly what I

 70
          (GC Mot. at 61-66.)
 71
          (7/29/19 Hr’g Tr. 1430:19-22; see also Draft Assessment tbl. 6-1.)
 72
          (7/29/19 Hr’g Tr. 1430:23-25.)


 120886066.1
                                             24
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 33 of 89 PageID:
                                 100708


                said here, that it could be null.73

 As Dr. McTiernan also testified, it is her “understanding” that the confidence

 interval in a study demonstrates “what the true relative risk might be,” and a

 confidence interval that crosses 1.0 therefore indicates that a risk may not exist.74

 Dr. McTiernan thus conceded that she could not rule out the possibility that study

 results that were not statistically significant showed no risk.75

          Finally, the testimony at the hearing confirmed that calls to “retire”

 statistical significance by certain epidemiologists, including statements by Dr.

 Rothman and a recent editorial in Nature co-authored by one of plaintiffs’ retained

 experts, Sander Greenland, are theoretical and do not reflect the realities of the

 scientific world. As Dr. Diette put it:

                I can tell you that in the current world I work in of
                epidemiology and medicine we rely on p-Values, we rely on 95
                percent confidence intervals, and I can’t send a paper to a
                publication and say: By the way Sander Greenland said I
                shouldn’t be doing this, so I don’t want you to look at this . . . .
                There could be a better way, but at the moment these are not the
                rules of the game. These are somebody’s opinion about what
                might happen.76




 73
          (7/25/19 Hr’g Tr. 925:2-8; see also id. 835:16-836:2.)
 74
          (Id. 841:4-10.)
 75
          (Id. 841:23-842:12.)
 76
          (7/26/19 Hr’g Tr. 1156:25-1157:22.)


 120886066.1
                                              25
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 34 of 89 PageID:
                                 100709


                The Hearing Underscored The Fact That Plaintiffs’ Experts’
                Dose-Response Opinions Lack A Reliable Basis.
          The testimony at the hearing similarly confirmed that plaintiffs’ experts’

 analyses of dose response were unreliable and results-oriented.

          As defendants have previously argued, evidence of dose response is integral

 to an assessment of whether talc use causes ovarian cancer.77 See, e.g., Chapman

 v. Procter & Gamble Distrib., LLC, 766 F.3d 1296, 1308 (11th Cir. 2014) (a dose

 response is “indispensable to proving the effect of an ingested substance” and

 “establish[ing] general causation”); McClain v. Metabolife Int’l, Inc., 401 F.3d

 1233, 1242 (11th Cir. 2005) (dose response may be the “single most important

 factor to consider in evaluating whether an alleged exposure caused a specific

 adverse effect”) (citation omitted). Dr. Diette confirmed this point, explaining that

 dose response is an “important criterion” and that one “would expect to see [a

 dose-response relationship] for an exposure that’s causing a disease.”78

          Yet, as plaintiffs’ experts acknowledged at the hearing, dose-response data

 are absent in many studies, and the data that do exist are inconsistent.79 For

 77
          (GC Mot. at 67-70.)
 78
          (7/26/19 Hr’g Tr. 1052:21-23, 1053:24-1054:3.)
 79
        Once again, plaintiffs’ other experts made the same acknowledgments in
 their reports or depositions. (See Kane Rep. at 35 (Tersigni Cert. Ex. C38)
 (evidence of dose response “equivocal”); Smith-Bindman Rep. at 40 (dose-
 response “results are inconsistent”); Siemiatycki Dep. 123:8-14 (Tersigni Cert. Ex.
 B29) (any dose-response data “that exists today” “could be a chance finding”).)


 120886066.1
                                            26
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 35 of 89 PageID:
                                 100710


 example, despite the claim in plaintiffs’ expert reports that “[m]any of the 28 case

 control studies found evidence of a dose-response effect,”80 Dr. Clarke-Pearson

 testified that the “case-control studies don’t really address dose-response” at all.81

 Likewise, although plaintiffs’ experts repeatedly touted the Health Canada Draft

 Screening Assessment at the hearing,82 that draft assessment concluded that

 “[t]here is a lack of an available exposure-effect relationship in the human

 epidemiological data”; that “a relationship between the concentration/dose of talc

 in the powder and the incidence of ovarian cancer could not be investigated”; and

 that even among “studies that provided some evidence of increased risk of ovarian

 cancer with increasing perineal applications of talc,” “none demonstrated both a

 clear dose-response trend and statistical significance.”83 Indeed, Dr. McTiernan

 was forced to concede at the hearing that the findings as to dose response in the

 epidemiological literature are at best inconsistent.84


 80
          (McTiernan Rep. at 65 (Tersigni Cert. Ex. C7).)
 81
          (7/30/19 Hr’g Tr. 1538:5-6.)
 82
       (See, e.g., 7/25/19 Hr’g Tr. 800:7-15; 7/29/19 Hr’g Tr. 1316:1-8; 7/30/19
 Hr’g Tr. 1725:1-10.)
 83
        Draft Assessment at 20-21. (See also 7/26/19 Hr’g Tr. 1053:8-20 (noting
 that the authors of the Health Canada assessment determined that the data did not
 demonstrate a dose-response relationship).)
 84
       (7/25/19 Hr’g Tr. 886:16-887:22.) As Dr. Diette explained at the hearing,
 the dose-response findings in the literature were “highly inconsistent,” which is
 what would be expected “when you don’t have a causal relationship.” (7/26/19
 Hr’g Tr. 1051:4-1054:3.) And while Dr. McTiernan emphasized Penninkilampi’s
                                                                                  (cont’d)


 120886066.1
                                           27
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 36 of 89 PageID:
                                 100711


          Plaintiffs’ experts’ testimony at the hearing also revealed that the studies on

 which they rely to support their dose-response conclusions do not actually support

 those conclusions. For example, in their reports, Drs. McTiernan and Clarke-

 Pearson both claimed that Terry 2013 demonstrated a clear dose-response trend.85

 At the hearing, however, each acknowledged on cross-examination that the authors

 of Terry 2013 concluded that there was no trend in risk with increasing talc use.86

 Likewise, although Dr. McTiernan points to Cramer 1999 as evidence of a dose-

 response relationship,87 the authors of that study found a significant trend only in

 models that included women who were non-genitally exposed; data limited to

 women with genital talc exposure showed no dose response.88

          The hearing thus confirmed that a dose-response relationship has not been

 established, further demonstrating the unreliability of plaintiffs’ experts’ opinions.




 ________________________
 (cont’d from previous page)
 purported findings with respect to dose response (7/25/19 Hr’g Tr. 796:1-23),
 Penninkilampi 2018 itself cautions that the increased risk it reports for women with
 more than 3,600 lifetime applications was only “slight[]” and therefore “prone to
 recall bias,” Penninkilampi 2018 at 45, 46.
 85
          (McTiernan Rep. at 54; Clarke-Pearson Rep. at 9.)
 86
          (See, e.g., 7/25/19 Hr’g Tr. 888:3-16; 7/30/19 Hr’g Tr. 1615:21-1616:3.)
 87
          (McTiernan Rep. at 70.)
 88
       (7/25/19 Hr’g Tr. 897:25-901:20; Cramer 1999 at 353 (Tersigni Cert. Ex.
 A23).)


 120886066.1
                                             28
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 37 of 89 PageID:
                                 100712


                Plaintiffs’ Experts’ Minimal Hearing Testimony Regarding The
                Remaining Bradford-Hill Considerations Confirmed That Their
                Opinions On These Points Are Also Unreliable.
          To the extent plaintiffs’ experts addressed the remaining Bradford Hill

 criteria at the hearing, they did so only in the most perfunctory and conclusory

 way, further highlighting the unreliable nature of their analyses.89

          Specificity. Dr. Clarke-Pearson testified that the specificity factor was

 “satisfied” because the increased risk purportedly associated with talc “is specific

 for ovarian cancer, not other cancers.”90 But this statement ignores the undisputed

 fact that ovarian cancer is not a single disease, but instead a number of different

 diseases, all with different genetic origins, risk factors and treatments.91 As Dr.

 89
       The experiment and analogy factors were not covered extensively at the
 hearing. Biological plausibility is addressed separately in Part III.
 90
        (7/30/19 Hr’g Tr. 1542:16-20; see also 7/29/19 Hr’g Tr. 1311:25-1312:6
 (Dr. Carson testifying that what “[w]e have shown through research is that [ovarian
 cancer] occurs more often in women who use talcum powder for hygienic purposes
 on a regular basis. So based on that information, I believe the specificity
 consideration is satisfied.”).)
 91
        (See GC Mot. at 82-84; see also 7/23/19 Hr’g Tr. 290:1-293:16 (Dr. Neel
 explaining the various different subtypes of ovarian cancer and noting that it is
 improper to lump them together because they “are caused in different cells of
 origin by different types of mutations, and, generally, mutagenic agents cause
 different types of mutational processes”); 7/31/19 Hr’g Tr. 1813:19-1815:19 (Dr.
 Saenz detailing the varying origins, risk factors and treatments for the different
 subtypes of ovarian cancer).) Plaintiffs’ experts do not dispute this. For instance,
 Dr. Judith Zelikoff wrote in her report that “[o]varian cancer comprises at least five
 distinct histological subtypes” (see Zelikoff Rep. at 19 (Tersigni Cert. Ex. C24)),
 though she did not consider them separately for her report (see Zelikoff Dep.
 193:11-14 (Tersigni Cert. Ex. B31)).


 120886066.1
                                             29
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 38 of 89 PageID:
                                 100713


 Neel testified, any effort to determine the cause of ovarian cancer that does not

 differentiate among the various subtypes of the disease should be viewed with

 “skepticism” in light of these significant differences.92 See also Gannon v. United

 States, 571 F. Supp. 2d 615, 626 (E.D. Pa. 2007) (specificity criterion not satisfied

 where exposure was associated with “at least half a dozen different tumors”;

 “[m]ost agents that cause cancer cause a single form of cancer”), aff’d, 292 F.

 App’x 170 (3d Cir. 2008).

          Temporality. Plaintiffs’ experts’ testimony with respect to temporality was

 similarly perfunctory and insufficient to sustain their opinions. Dr. Carson, for

 example, stated only that “temporality is satisfied” because “the exposure must

 occur before the effect, [and] all of the studies that have looked at this have

 assessed retrospective talcum powder exposure.”93 Dr. Clarke-Pearson similarly

 mentioned temporality only once, asserting that it is “satisfied” because “there is a

 clear latency period sometimes decades from the exposure of the talcum powder in

 this case to the development of obvious ovarian cancers.”94 But none of plaintiffs’

 experts addressed the obvious fact that the temporal connection is unremarkable


 92
          (7/23/19 Hr’g Tr. 293:3-16.)
 93
          (7/29/19 Hr’g Tr. 1312:7-11.)
 94
       (7/30/19 Hr’g Tr. 1542:21-1543:6.) This latency theory is facially
 inconsistent with the supposedly speedy mutations Dr. Saed claims to have
 generated, as discussed further in Section III, below.


 120886066.1
                                           30
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 39 of 89 PageID:
                                 100714


 given that most ovarian cancers develop later in life and most women who use

 talcum powder begin doing so by their mid-20s.95

          Coherence. Plaintiffs’ experts were also unable to show that their theory

 that talc use causes ovarian cancer is coherent with existing scientific knowledge.96

 Indeed, plaintiffs’ experts barely touched on coherence at the hearing, instead

 generally insisting that their causation theory is coherent because it is “drawn from

 the research that has been considered [and] do[es] not violate any central scientific

 laws or understanding.”97 This ignores defendants’ arguments, set forth in their

 prior briefing, that plaintiffs’ theory is incoherent because, inter alia, different

 subtypes of ovarian cancer have different etiologies; studies that have investigated

 the use of talcum powder on diaphragms and condoms have found no increased

 risk of ovarian cancer; and no studies have found an association between perineal

 talc use and vaginal cancers.98 For these reasons, too, the hearing testimony

 confirmed the unreliability of plaintiffs’ experts’ Bradford Hill analyses.

 III.     THE HEARING HIGHLIGHTED THE SPECULATIVE NATURE OF
          PLAINTIFFS’ EXPERTS’ BIOLOGICAL PLAUSIBILITY
          OPINIONS.
          Plaintiffs’ experts have offered three different theories of biological

 95
          (GC Mot. at 93-94.)
 96
          (Id. at 84-88.)
 97
          (7/29/19 Hr’g Tr. 1312:25-1313:17 (Dr. Carson addressing coherence).)
 98
          (GC Mot. at 84-88.)


 120886066.1
                                             31
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 40 of 89 PageID:
                                 100715


 plausibility: (1) that cosmetic talc contains asbestos that causes cancer; (2) that it

 contains heavy metals that cause cancer; and (3) that talc itself is carcinogenic.

 The hearing highlighted the unscientific and speculative nature of each theory.

                Plaintiffs Failed To Present Reliable Evidence That The Products
                Contain Asbestos At All, Much Less In An Amount Capable Of
                Causing Ovarian Cancer.
          The alleged presence of asbestos in talc does not supply a biologically

 plausible mechanism through which talc use could cause cancer because: (1)

 plaintiffs’ experts have not reliably shown that the relevant products contain

 asbestos; and (2) even if plaintiffs’ experts’ unreliable testing methods were

 accepted, they would only establish minuscule exposure, far below background

 levels and regulatory limits and even farther below the heavy occupational

 exposure that occurred in the studies linking asbestos and ovarian cancer.

                1.     Dr. Longo’s Methodology Cannot Positively Identify
                       Asbestos And Is Not Reproducible.
          The Daubert hearing confirmed that Dr. Longo – a professional expert99 –

 applied a subjective, litigation-driven methodology that was incapable of reliably

 detecting asbestos in defendants’ talc products. Dr. Longo used two microscopy

 99
        Dr. Longo “testif[ies] once to twice a week” (95 percent of the time for
 plaintiffs) in connection with talc cases and has done so “every week for the past
 five years.” (7/24/19 Hr’g Tr. 542:16-21, 544:14-17.) This is a major turnaround
 for a man who once testified that the notion that cosmetic talc contains asbestos is
 an “urban legend,” a phrase he later tried to disavow by pretending he did not
 know what it means. (Id. 556:15-558:6.)


 120886066.1
                                            32
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 41 of 89 PageID:
                                 100716


 methods – transmission electron microscopy (“TEM”) and polarized light

 microscopy (“PLM”) – both of which were conducted in a profoundly unscientific

 manner.

          TEM. Dr. Longo’s hearing testimony made clear that his TEM

 methodology failed to distinguish asbestos particles (an alleged cause of ovarian

 cancer) from cleavage fragments (which no scientific literature has linked to

 ovarian cancer).100 Although Dr. Longo agreed that cleavage fragments can form

 in the same dimensions as asbestos fibers,101 he conceded in response to

 questioning from the Court that his analysts did not attempt to distinguish between

 cleavage fragments and asbestos.102 He also acknowledged his prior testimony that

 his analysts counted non-asbestiform cleavage fragment as asbestos, relying on the




 100
        Although plaintiffs argued otherwise in their Daubert opposition brief (see
 Pls.’ Asbestos Opp’n at 40-42 (ECF No. 9892)), Dr. Longo agreed that cleavage
 fragments are not the same thing as asbestos (e.g., 7/24/19 Hr’g Tr. 569:15-20
 (agreeing that “[a] cleavage fragment is not asbestos” and that “[a] cleavage
 fragment is a crushed up piece of non-asbestiform rock”); see also 7/24/19 Hr’g
 Tr. 571:9-573:4 (agreeing that the EPA, OSHA and ISO definitions of asbestos
 exclude nonasbestiform minerals)).
 101
       (E.g., id. 574:8-23 (agreeing that “long, thin cleavage fragments can actually
 resemble asbestos fibers”); id. 576:23-577:3 (agreeing that “the ISO standard on
 which [he] rel[ies]” states “that the crushing of non-asbestiform amphiboles
 generally yields elongated fragments that [conform] to the definition of a[n]
 [asbestos] fiber”).)
 102
          (Id. 582:9-17 (testifying that his analysts “are not making that decision”).)


 120886066.1
                                             33
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 42 of 89 PageID:
                                 100717


 EPA’s “counting rules.”103

          As Dr. Longo agreed, however, the “counting rules” come from the EPA’s

 Asbestos Hazard Emergency Response Act (“AHERA”) regulations, which are

 designed for asbestos remediation in school buildings, where there is no question

 that the building previously contained asbestos.104 They are not designed to

 distinguish between asbestos and cleavage fragments. Thus, Dr. Longo’s

 application of the counting rules for purposes of detecting “asbestos” renders his

 opinions speculative and unreliable.105 See, e.g., Hanson v. Colgate-Palmolive

 Co., 353 F. Supp. 3d 1273, 1285-86 (S.D. Ga. 2018) (excluding asbestos-

 contamination opinion where expert’s testing methodology was incapable of

 distinguishing asbestos from non-asbestos particles); see also Zachary v.

 103
       (Id. 579:20-580:11; see also id. 578:18-579:8, 581:17-582:21 (Dr. Longo’s
 analysts “are not making that decision” as to whether any particle is asbestiform).)
 Dr. Longo argued at the hearing that “[a]n analyst would not count” a cleavage
 fragment as asbestos “if he knew somehow” that it was a cleavage fragment from
 the outset (id. 579:9-19), but this is impossible to square with his repeated
 testimony that the only criterion used to determine whether a particle was asbestos
 when conducting TEM was application of the counting rules.
 104
       (Id. 493:16-494:5, 583:9-585:1; id. 586:1-15 (agreeing that the AHERA
 counting rules come into play only after “there has been a determination that the
 school contained asbestos-containing materials”); see also Defs.’ Asbestos Mot. at
 29-35 (ECF No. 9736-3) (fully explaining the genesis of the AHERA regulations
 and why they are not applicable here).)
 105
        Notably, the ISO protocol Dr. Longo relies on but did not fully follow (as set
 forth in detail in defendants’ prior briefing), “in fact says that it is necessary to
 discriminate between the asbestiform and non-asbestiform analog of these
 minerals.” (7/24/19 Hr’g Tr. 580:19-23, 581:10-16.)


 120886066.1
                                          34
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 43 of 89 PageID:
                                 100718


 Bridgestone/Firestone, Inc., No. 1:01-cv-531-GET, 2004 WL 5512956, at *3 (N.D.

 Ga. Oct. 2, 2004) (excluding expert who performed tests “under conditions that

 were not designed to approximate those of the accident in this case”).106

          The hearing also exposed the unreliability of Dr. Longo’s efforts to

 overcome his inability to distinguish asbestos from cleavage fragments by claiming

 that 93 percent of the particles his analysts detected in their MDL testing were

 “bundles” of asbestos and thus could not have been cleavage fragments.107 This

 highly convenient prevalence of “bundles” underscores the unreliable nature of Dr.

 Longo’s opinions for two reasons.

          First, it contrasts with Dr. Longo’s testing in prior talc litigation, where he

 106
        Dr. Longo purports to have attempted to confirm the mineral type of the
 particles detected via TEM through Energy Dispersive X-ray Analysis (“EDXA”)
 and Selected Area Diffraction (“SAED”) (see, e.g., 7/24/19 Hr’g Tr. 488:18-
 499:4), but his analysts did not perform these steps reliably because, inter alia,
 they used subjective visual approximations rather than quantitative data for the
 former and failed to use multiple zone axis diffraction patterns when conducting
 the latter (see Defs.’ Asbestos Mot. at 54-62, 66-72; Defs.’ Asbestos Reply at 28-
 39 (ECF No. 10041)). Dr. Longo argued that the steps he omitted are not required
 under the EPA’s AHERA methodology (see 7/24/19 Hr’g Tr. 504:1-508:13), but
 that methodology should not have been used here, as just explained, cf. Hanson,
 353 F. Supp. 3d at 1280-81 (explaining how complete EDXA and SAED analyses
 are both required to prove asbestos detection in litigation).
 107
        (7/24/19 Hr’g Tr. 592:22-25.) Dr. Longo has agreed that TEM “cannot tell
 you if you identify a single fiber whether or not that particle is asbestiform.” (E.g.,
 id. 588:8-24, 589:10-15.) He believes, however, that “bundles” of fibers are “by
 definition” asbestos. (E.g., id. 589:25-590:5, 594:13-15.) As such, in his view,
 characterizing particles as “bundles” allows him to avoid distinguishing between
 asbestos and cleavage fragments.


 120886066.1
                                              35
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 44 of 89 PageID:
                                 100719


 purported to detect roughly half individual fibers and half bundles.108 Such a

 “sudden reversal” alone calls the reliability of Dr. Longo’s opinions into serious

 question. See Fireman’s Fund Ins. Co. v. Canon U.S.A., Inc., 394 F.3d 1054, 1059

 (8th Cir. 2005) (agreeing with district court’s conclusion that a “sudden reversal”

 of opinion in response to new evidence that drew original opinion into question

 “seriously undermines the reliability” of the opinion).

          Second, Dr. Longo’s newfound prevalence of “bundles” is also unreliable

 because, as the hearing testimony made clear, he and his analysts – to whom Dr.

 Longo delegated every aspect of the testing – have no objective way of

 determining whether a particle is a single fiber or a bundle.109 Dr. Longo’s results

 show that all four of his analysts only agreed once as to whether a particle was a

 bundle,110 and the particles he now calls “bundles” are visually indistinguishable

 from particles he formerly deemed to be single fibers.111 Faced with these


 108
          (Id. 592:16-19 (53 percent of structures in pre-MDL report were bundles).)
 109
        Dr. Longo’s testimony confirmed that he delegated every aspect of his MDL
 testing to analysts at his laboratory. (See, e.g., id. 540:16-541:9.) Indeed, Dr.
 Longo has “never personally tested a talc sample for asbestos from start to finish.”
 (Id. 540:12-15.)
 110
        (See Defs.’ Asbestos Mot. at 46-47.) Dr. Longo claims that overall, his
 analysts agreed 72 percent of the time as to whether a particle was a single fiber or
 bundle (7/24/19 Hr’g Tr. 525:22-25), but this falls well below the industry
 accreditation standard, which requires that analysts agree 90 percent of the time
 (see id. 603:10-15).
 111
          (7/24/19 Hr’g Ex. 520A (Brennan Cert. Ex. 3) (comparison of images in pre-
                                                                                  (cont’d)


 120886066.1
                                           36
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 45 of 89 PageID:
                                 100720


 discrepancies, Dr. Longo’s response – incredibly – is that “there is no right”

 answer as to whether or not a particle is a bundle.112 This “anything goes”

 philosophy is the antithesis of methodological science and thus cannot satisfy

 Daubert. See, e.g., In re TMI Litig. Cases Consol. II, 911 F. Supp. 775, 795-96

 (M.D. Pa. 1996) (excluding expert who used subjective techniques that “expose[d]

 [his] methodology to a potentially high rate of error”).

          PLM. The hearing also confirmed that Dr. Longo’s PLM testing was

 similarly unreliable. As an initial matter, Dr. Longo has never used PLM in

 previous talc litigation because he believed that PLM was not an “appropriate”

 method for testing talc for asbestos.113 Dr. Longo’s about-face – he now believes

 that PLM is among “the best instruments for [analyzing talc] for asbestos”114 – is

 yet another “sudden reversal of opinion” that calls the reliability of his opinions

 into serious question. See Fireman’s Fund, 394 F.3d at 1059; see also, e.g., In re

 Zoloft (Sertraline Hydrochloride) Prods. Liab. Litig., No. 12-md-2342, 2015 WL

 ________________________
 (cont’d from previous page)
 MDL and MDL reports); see also 7/24/19 Hr’g Tr. 593:7-18, 594:16-595:8
 (discussing these and similar images); Defs.’ Asbestos Mot. at 45 (comparison
 showing that Dr. Longo’s “bundles” look identical to single fibers identified in
 previous litigation).)
 112
       (See 7/24/19 Hr’g Tr. 526:2-6 (“The way this is measured is not – does
 everybody get it right because there is no right.”); see also id. 603:1-9 (similar).)
 113
          (7/24/19 Hr’g Tr. 606:13-23.)
 114
          (Id. 475:12-13.)


 120886066.1
                                           37
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 46 of 89 PageID:
                                 100721


 7776911, at *16 (E.D. Pa. Dec. 2, 2015) (“It is improper for an expert to . . . mold[]

 his methodology . . . to confirm his preconceived opinion.”), aff’d, 858 F.3d 787

 (3d Cir. 2017).

          In any event, the hearing made clear that Dr. Longo’s PLM methodology,

 like his TEM methodology, was replete with similar subjectivity and

 reproducibility problems. For one thing, Dr. Longo’s method for determining how

 much asbestos was in any PLM sample was to have his analyst visually compare

 what he saw to internal reference charts.115 As Dr. Longo conceded at the hearing,

 these charts were not produced, and neither the employee who designed them nor

 the analyst who used them was made available to testify.116 This undisclosed

 element of his method rendered Dr. Longo’s PLM analysis impossible to

 replicate,117 a factor that favors exclusion, as this Court has previously recognized.

 See, e.g., Bracco Diagnostics, Inc. v. Amersham Health, Inc., 627 F. Supp. 2d 384,

 446 (D.N.J. 2009) (Wolfson, J.) (striking expert testimony where work product that


 115
        (7/24/19 Hr’g Tr. 609:11-611:20 (confirming that the analyst conducting
 PLM “compared” what he observed “against a weight percent standard” that Dr.
 Longo’s lab had created).) Notably, the ISO protocol Dr. Longo relied on warns
 that “the accuracy and reproducibility of [such] visual estimates is very limited”
 (id. 613:17-20) and recommends a different procedure (“point counting”), which
 Dr. Longo did not use (id. 609:11-610:6).
 116
        (Id. 613:17-614:3, 615:16-22 (Dr. Longo stating that he “did not produce
 that data”).)
 117
          (Id. 614:4-615:22.)


 120886066.1
                                           38
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 47 of 89 PageID:
                                 100722


 was “critical” for verifying accuracy was “never produced”).

          Even Dr. Longo’s own effort to “replicate” his PLM results was an utter

 failure. As Dr. Longo conceded at the hearing, he sent his samples to a third-party

 laboratory (J3) for “verification,” but that lab did not detect asbestos in any sample

 via PLM.118 Thus, Dr. Longo’s only effort to verify his results showed instead that

 he “could not reproduce his own results . . . using his own method.” In re Diet

 Drugs, No. MDL 1203, 2001 WL 454586, at *13 (E.D. Pa. Feb. 1, 2001). Dr.

 Longo offered several speculative explanations for this discrepancy, including that

 his analyst spent significantly more time than the analyst at J3 (specifically, that

 unlike the J3 analyst, his own analyst examined each sample for two-to-six

 hours).119 But Dr. Longo’s testimony was disproven at the hearing because the

 reports his analyst generated showed that he analyzed as many as 13 samples in a

 day, meaning that he would have been working up to 78 hours a day if Dr. Longo’s

 rationale were correct.120 Moreover, as the Court observed, Dr. Longo has not

 investigated whether any of his explanations for the divergence between his and

 J3’s results are correct, despite being aware of the issue since July 2018 and having


 118
       (7/24/19 Hr’g Tr. 618:13-619:8 (confirming that J3 tested 22 samples and
 did not detect asbestos, while Dr. Longo’s lab detected asbestos in eight of the
 same samples).)
 119
          (See, e.g., 7/24/19 Hr’g Tr. 623:22-625:6.)
 120
          (See id. 625:8-628:8.)


 120886066.1
                                            39
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 48 of 89 PageID:
                                 100723


 initially suggested follow-up testing.121 This further highlights the unreliable and

 non-replicable nature of Dr. Longo’s analysis.

                2.     Dr. Longo’s Testing Is Irrelevant To General Causation
                       Because He Did Not Conduct Any Exposure Analysis.
          Dr. Longo’s testimony also confirmed that his opinions should be excluded

 as irrelevant to causation because he did not conduct any sort of exposure analysis,

 even though his laboratory has that capability.122 As a result, although Dr. Longo

 believes that talc users sustain “significant exposure” to asbestos,123 all he can

 actually say with respect to exposure is that the amount of asbestos he alleges to

 have found in defendants’ talc is “ultra trace” – akin to “looking for a needle in a

 haystack”124 – and “well below” both the one-percent-by-weight threshold the EPA

 uses to define an “asbestos containing material” and OSHA’s permissible exposure

 limit (“PEL”) of one fiber per cc.125 Nor has Dr. Longo undertaken any effort to


 121
        (Id. 629:2-632:6 (the Court observing that Dr. Longo does not “have an
 answer as to the differences” even though “[i]t has been a year”); see also id.
 623:3-22, 624:23-625:7 (Dr. Longo called J3 analyst Lee Poye to discuss reasons
 for divergence and has proposed ways to test hypothesized explanations).)
 122
       (7/24/19 Hr’g Tr. 561:2-562:24, 565:1-6.) Similarly, Dr. Carson did not
 attempt to compare the levels of asbestos he believes are in talc to ambient
 background levels. (7/29/19 Hr’g Tr. 1341:22-1342:2.)
 123
          (E.g., 7/24/19 Hr’g Tr. 561:2-4.)
 124
          (Id. 560:9-11, 641:21-642:9.)
 125
       (Id. 559:11-560:9, 563:2-20.) Dr. Longo has also previously testified that a
 person who used a product containing less than one percent asbestos 20 times a
 day for 40 years would not sustain “‘a very large exposure.’” (Id. 566:7-567:25.)


 120886066.1
                                              40
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 49 of 89 PageID:
                                 100724


 refute the exposure analysis that was performed by defendants’ expert, Dr. Moore,

 who demonstrated that, even ignoring the huge flaws in Dr. Longo’s detection

 methods, the amount of asbestos he claims to have found could not pose a risk of

 cancer.126 When asked about this analysis at the hearing, Dr. Longo expressed his

 disagreement with it, but he also claimed that he “ha[s]n’t seen [Dr. Moore’s]

 report” in the five months since it has been submitted to plaintiffs and “ha[s]n’t

 done [a] study” to refute her findings.127

          Dr. Longo’s failure to conduct an exposure analysis is highly problematic

 because it is a fundamental tenet of toxicology that “the dose makes the poison.”128

 As such, courts have excluded general causation opinions that “ignore[] the

 importance of . . . dose [and] duration of exposure.” Mallozzi v. EcoSMART

 Techs., Inc., No. 11-CV-2884 (SJF) (ARL), 2013 WL 2415677, at *8 (E.D.N.Y.

 May 31, 2013) (excluding a general causation opinion that brief inhalation of a

 product containing 1% peppermint oil can cause disease because it was premised

 126
        (Defs.’ Asbestos Mot. at 85 (citing Moore Rep. at 52-56 (Tersigni Cert. Ex.
 C19)) (opining that even the highest amounts of asbestos that Dr. Longo claims to
 have found in the Products would result in cumulative lifetime exposures that are:
 (1) three times less than those associated with ambient, background exposure; (2)
 at least 4,000 times below the lifetime asbestos concentration associated with the
 OSHA PEL; and (3) at least 29,000 times below the level of tremolite asbestos
 considered to be safe with respect to mesothelioma); Defs.’ Asbestos Reply at 47-
 48 (same).)
 127
          (See 7/24/19 Hr’g Tr. 564:1-25.)
 128
          Toxicology Reference Manual at 636 (Tersigni Cert. Ex. A46).


 120886066.1
                                              41
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 50 of 89 PageID:
                                 100725


 on literature studying the effects of topical application of pure peppermint oil); see

 also Amorgianos v. Nat’l R.R. Passenger Corp., 137 F. Supp. 2d 147, 186-87, 190-

 91 (E.D.N.Y. 2001) (excluding testimony of plaintiffs’ general causation expert in

 part because the expert extrapolated from materially different exposure scenarios,

 leaving an “analytical gap” between the literature and his conclusions), aff’d, 303

 F.3d 256, 270 (2d Cir. 2002). These cases apply in spades here, because the

 epidemiological studies showing an association between asbestos exposure and

 ovarian cancer involve long-term exposure to huge quantities of asbestos in

 industrial settings.129 There is thus a huge gulf between the relevant science and

 the opinions of Drs. Longo and Carson, who are essentially offering “any

 exposure” theories with respect to asbestos.130 See, e.g., Pluck v. BP Oil Pipeline

 Co., 640 F.3d 671, 679-80 (6th Cir. 2011) (“[I]t is well-settled that the mere

 existence of a toxin in the environment is insufficient to establish causation


 129
        See, e.g., IARC 2012 Monograph at 256 (Tersigni Cert. Ex. A70) (noting
 that the majority of studies regarding asbestos and ovarian cancer involved “heavy
 occupational exposure”). (See generally Defs.’ Asbestos Mot. at 84-86; Defs.’
 Asbestos Reply at 46-48.) In any event, as Dr. Diette explained, the most relevant
 body of epidemiological literature is the literature regarding talc, because even if
 talc contains asbestos, any effect of that asbestos would be “part of the
 epidemiology.” (7/26/19 Hr’g Tr. 1189:8-1190:2.)
 130
       (See 7/24/19 Hr’g Tr. 564:198-25 (Dr. Longo arguing that any asbestos
 exposure from talc is “additional” to background exposure and thus not irrelevant);
 7/29/19 Hr’g Tr. 1339:21-22 (Dr. Carson testifying that “[a]ny amount of asbestos
 exposure to the ovary has the potential to cause ovarian cancer”).)


 120886066.1
                                           42
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 51 of 89 PageID:
                                 100726


 without proof that the level of exposure could cause the plaintiff’s symptoms.”);

 Boyer v. Weyerhauser Co., No. 14-cv-286-wmc et al., 2016 WL 705233, at *22-23

 (W.D. Wis. Feb. 19, 2016) (striking asbestos experts who could not show “reliably

 that non-occupational exposures were comparable to those in the occupational

 setting, nor that the level of exposure met any scientifically recognized level to

 contribute substantially to contracting lung cancer”).131

          In short, Dr. Longo’s opinions (and the asbestos-related opinions of

 plaintiffs’ experts who piggyback on his report) would be inadmissible even if his

 testing had been reliably conducted because he does not establish the presence of a

 dangerous amount of asbestos in talc.

                Plaintiffs Failed To Present Reliable Evidence That The Heavy
                Metals Purportedly Present In The Products Are Capable Of
                Causing Ovarian Cancer.
          Several of plaintiffs’ experts have also attempted to establish biological

 plausibility by opining that the Products contain heavy metals (i.e., cobalt,

 chromium and nickel) that contribute to their purportedly carcinogenic nature. Dr.

 Carson’s hearing testimony underscored that such a position is speculative and

 unreliable.

          First, Dr. Carson’s testimony confirmed that there is no scientific evidence

 131
        (See also generally, e.g., Defs.’ Asbestos Mot. at 83-84, 89-92 (collecting
 cases rejecting “any exposure” opinions and causation opinions where alleged
 exposure was not comparable to that in studies).)


 120886066.1
                                             43
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 52 of 89 PageID:
                                 100727


 linking exposure to the alleged heavy metals with ovarian cancer. In fact, Dr.

 Carson admitted at the hearing that none of the heavy metals has been identified as

 carcinogenic to the ovary by IARC,132 and that there are no studies showing that

 exposure to cobalt, chromium or nickel combined with talc increases the risk of

 ovarian cancer.133 Dr. Carson nonetheless speculated that, because these metals

 have been linked to other kinds of cancers, there is a “suspicion that the same

 mechanism can operate in other tissue including ovarian epithelial tissue.”134 As

 Dr. Carson freely acknowledged, however, mere suspicion is not tantamount to a

 causal connection.135 And it is axiomatic that “[e]vidence . . . that suggests a

 connection between . . . exposure and” one type of cancer “is not probative on the

 causation of” a different form of cancer, Allen v. Pa. Eng’g Corp., 102 F.3d 194,

 197 (5th Cir. 1996), as plaintiffs themselves have recognized in their briefing.136

          Second, Dr. Carson’s hearing testimony further established that plaintiffs’

 experts’ heavy-metals theory of biological plausibility is separately excludable for

 failure to consider dosage and exposure concentration. As Dr. Carson confirmed at


 132
          (7/29/19 Hr’g Tr. 1359:22-25.)
 133
          (Id. 1360:11-18.)
 134
          (Id. 1439:22-24 (emphasis added).)
 135
          (Id. 1439:1-1440:2.)
 136
        (Pls.’ Bio. Plausib. Opp’n at 50 (ECF No. 9890) (arguing that “different
 tissues react differently to carcinogens”).)


 120886066.1
                                            44
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 53 of 89 PageID:
                                 100728


 the hearing, he does not know the amount of chromium, cobalt or nickel allegedly

 contained in the Products.137 Nor could he point to any other expert who has such

 knowledge.138 As a result, Dr. Carson admittedly did not conduct a dose-response

 assessment.139 Such a failure is especially glaring given his admission at the

 hearing that the trace metals purportedly present in talc are naturally present in our

 bodies, in food, in drinking water, in bottled water and in vitamins.140 Indeed, Dr.

 Carson could not answer whether the blood or tissue levels of any trace heavy

 metals are higher in genital talc users as compared to non-talc users.141 For this

 reason, too, his opinions are speculative and unreliable.142




 137
          (7/29/19 Hr’g Tr. 1362:15-21, 1363:3-7, 1365:7-10.)
 138
          (Id. 1366:5-9.)
 139
          (Id. 1367:6-9.)
 140
          (Id. 1363:20-1364:2.)
 141
          (Id. 1364:18-24.)
 142
        In his hearing testimony, Dr. Carson briefly addressed the theory that certain
 fragrances in the Products contribute to their carcinogenic nature, but he stressed
 that any such contribution “is minor.” (Id. 1274:4-10; see also id. 1306:24-
 1307:4.) He also testified that his opinions regarding fragrances are reliant on the
 opinion of another expert, Dr. Michael Crowley (see id. 1367:15-19, 1368:20-24),
 essentially admitting that he engaged in improper parroting. See Dura Auto. Sys.
 of Ind., Inc. v. CTS Corp., 285 F.3d 609, 614 (7th Cir. 2002) (expert “is not
 permitted to be the mouthpiece of” another scientist).


 120886066.1
                                           45
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 54 of 89 PageID:
                                 100729


                Plaintiffs’ Experts’ Hypothesis That Talc Itself Is Carcinogenic
                Lacks A Legitimate Scientific Basis.

                1.    Plaintiffs’ Only Evidence That Talc Is Genotoxic Is
                      Inherently Unreliable And Inadmissible.
          The hearing also confirmed that Dr. Ghassan Saed’s methods were

 unreliable and that his data do not support his conclusion that cosmetic talcum

 powder is genotoxic and can cause ovarian cancer; indeed, as Dr. Neel testified,

 Dr. Saed’s work does not “even address that question,” let alone answer it.143

                      (a)    The Hearing Confirmed That Dr. Saed’s Methods Were
                             Unreliable.
          The hearing first confirmed that Dr. Saed’s opinions are inadmissible

 because: (1) Dr. Saed failed to follow his own methods; (2) he failed to use a

 relevant dose; (3) he did not run his experiments in triplicate or otherwise replicate

 them; and (4) his lab notebook was rife with errors.

          First, the hearing confirmed that Dr. Saed failed to follow his own

 methodology. As Dr. Saed admitted at the hearing, he set out to test for cellular

 transformation using a neoplastic transformation assay – which he thought would

 be “critical in establishing [a] cause and effect relationship” – but never did so.144

 Dr. Saed also conceded that the cell proliferation test that he did perform cannot

 show transformation with any degree of “certain[ty],” since proliferation is a

 143
          (7/23/19 Hr’g Tr. 303:5-10.)
 144
          (See 7/22/19 Hr’g Tr. 58:8-12, 64:19-25, 121:2-19, 123:24-124:3.)


 120886066.1
                                            46
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 55 of 89 PageID:
                                 100730


 common response to foreign bodies among non-cancerous cells.145 In addition, Dr.

 Saed acknowledged departing from his own methodology in other ways as well,

 for instance by failing to perform all of the tests for redox balance outlined in his

 proposal and failing to perform single nucleotide polymorphism (“SNP”) testing

 for BRCA mutations.146 Such departures from his own specified methods –

 including the “critical” neoplastic transformation assay – bespeak a lack of

 reliability and support exclusion. See, e.g., Amorgianos, 303 F.3d at 268

 (affirming exclusion where expert “failed to apply his own methodology reliably”).

          Second, Dr. Saed failed to even ascertain, much less use, a relevant dose, as

 the hearing further demonstrated. Dr. Saed admitted that he does not “know

 whether the concentrations [he] used . . . compare to actual human exposure”

 levels147 and volunteered that it would be “[v]ery hard to correlate the two.”148

 Indeed, even if he wanted to test an appropriate dose, he could not have, since he

 admitted that he does not know “the dose that women are exposed to in real

 life.”149 Instead, Dr. Saed simply started with a dose that “kill[ed]” his cells, then




 145
          (See id. 189:11-18, 190:6-19, 191:17-20.)
 146
          (Id. 124:6-125:3, 132:4-134:3.)
 147
          (Id. 148:6-10.)
 148
          (Id. 146:11-16.)
 149
          (Id. 147:10-11.)


 120886066.1
                                            47
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 56 of 89 PageID:
                                 100731


 “tapered . . . down” until he found a “not toxic” dose, and used that.150 This, too,

 merits exclusion. See, e.g., Bourne ex rel. Bourne v. E.I. DuPont de Nemours &

 Co., 189 F. Supp. 2d 482, 498 (S.D. W. Va. 2002) (excluding expert who relied on

 in vitro testing with “high doses” that were “‘far removed’ from the plaintiff’s

 alleged exposure”).

          Third, Dr. Saed failed to adequately replicate his experiments. Although his

 proposal stated that “[a]ll experiments w[ould] be performed in triplicate,” he did

 not follow that aspect of his proposal either. Dr. Saed explained at the hearing that

 instead of testing each cell line three times, he used “six different cell lines” and

 tested each of them once.151 As the Court pointed out, “[t]hat’s not testing in

 triplicate” because no individual cell line was tested multiple times.152 This

 additional failure to follow basic scientific methods further underscores the

 unreliability of Dr. Saed’s methods and opinions. See, e.g., Rovid v. Graco

 Children’s Prods., Inc., No. 17-cv-01506-PJH, 2018 WL 5906075, at *5-6 (N.D.

 Cal. Nov. 9, 2018) (excluding expert who failed to run “multiple tests” and thus

 150
        (Id. 147:1-4, 147:17-148:2.) Dr. Saed also testified that the doses he
 ultimately used were derived from those “published in the literature that talk about
 testing talcum powder.” (Id. 50:5-16.) That is a dubious claim since, as discussed
 in defendants’ reply in support of their motion to exclude Dr. Saed’s testimony, Dr.
 Saed did not cite any of this literature to substantiate the doses he chose in his
 Proposal. (Saed Reply at 10 n.12 (ECF No. 10040).)
 151
          (7/22/19 Hr’g Tr. 152:2-5 (citation omitted); id.153:5-154:7.)
 152
          (Id. 51:14-18.)


 120886066.1
                                            48
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 57 of 89 PageID:
                                 100732


 could not “show that his results are reproducible or reliable”).

          Fourth, the hearing illustrated the shoddiness and unprofessionalism of Dr.

 Saed’s lab notebook, which make it impossible to replicate his work.153 See

 Hanson, 353 F. Supp. 3d at 1284 (excluding expert in part because “[b]y failing to

 record” his methodology, he “ensured no other analyst could replicate his work and

 test his findings”).

          In addition to all of the previously identified problems in Dr. Saed’s lab

 notebooks, the hearing revealed for the first time a discrepancy in Dr. Saed’s

 proliferation assay results that he could not explain. As explained at the hearing,

 Dr. Saed’s lab notebook sets forth an eight-row “well plate design” for the assay,

 the seventh and eighth row of which were designated for untreated ovarian cells

 (wells G1-3) and talc-treated ovarian cells (wells H1-3).154 Oddly, however, Dr.

 Saed’s raw data – the data he collected and analyzed for his 2019 publication –

 contained an additional ninth row, reporting data from wells whose cell line was

 not identified in the design or explained anywhere in Dr. Saed’s lab notebooks

 (identified in pink):155



 153
          (7/23/19 Hr’g Tr. 308:1-20.)
 154
          (7/22/19 Hr’g Tr. 211:20-212:11.)
 155
       (See SAED000001-97(color) at SAED000087(color) (Tersigni Cert. Ex.
 B13); 7/22/19 Hr’g Tr. 199:21-203:7, 218:5-221:6.)


 120886066.1
                                             49
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 58 of 89 PageID:
                                 100733




                                       Well plate design




                                                           Raw data table




                                          Raw Data

          At the hearing, Dr. Saed struggled to explain the ninth row of the raw data

 table, offering various and incomprehensible responses, including the possibility

 that it might have been derived from “controls,” ultimately prompting the Court to

 remark that “[e]very minute we go on it gets more confusing.”156 This confusion

 was compounded by a third table in the lab notebook reflecting Dr. Saed’s reported

 data, which presented the data in still a different manner that did not correspond to

 either the well plate design or the raw data table. Specifically, as noted above, the


 156
          (See 7/22/19 Hr’g Tr. 212:16-217:13.)


 120886066.1
                                               50
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 59 of 89 PageID:
                                 100734


 well plate design suggested that the seventh and eighth rows of the raw data table

 should have corresponded to untreated and treated normal ovarian cells,

 respectively, while Dr. Saed’s testimony suggested that the ninth row contained

 extra data that could be disregarded. But the reported data table treated the eighth

 and ninth rows of the raw data table as containing the results for untreated and

 treated normal ovarian cells, respectively, and disregarded the data in the seventh

 row of the raw data table:




                  Raw data table
                                                            Reported data table

          Dr. Saed was unable to explain this discrepancy either,157 which is extremely

 concerning because, if the rows in the raw data table indeed correlate with the well

 plate design – i.e., if the seventh and eighth rows in the raw data table reflect the

 testing supposedly performed in the seventh and eighth rows of the well plate –

 then the proliferation results for the untreated cells are higher than the results for

 treated cells in the raw data (in contrast to the reported data, which show the

 157
          (See id. Tr. 213:24-217:11, 218:5-221:6.)


 120886066.1
                                            51
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 60 of 89 PageID:
                                 100735


 opposite):




 This would mean that the proliferation assay results reported in Dr. Saed’s article

 are backwards and that talc actually decreased proliferation, rather than increasing

 it. In short, it is utterly impossible to verify Dr. Saed’s purported conclusions

 regarding proliferation, even against his own data, and there is a significant

 probability that he reported inaccurate data in his published article.158

          The hearing also shed further light on other lab notebook irregularities that
 158
        (See 7/22/19 Hr’g Tr. 220:11-221:6.) To the extent plaintiffs suggest that
 these errors are irrelevant because Dr. Saed’s work has been subjected to peer
 review, that argument should be rejected because the peer-review process does not
 involve a review of lab notebooks, but instead assumes the integrity of the raw data
 underlying a submission. In any event, the peer-review process was also irregular.
 Most notably, the hearing confirmed that Dr. Saed’s conflict-of-interest disclosures
 were insufficient, if not downright fraudulent. Dr. Saed falsely told Gynecologic
 Oncology that he had no conflicts of interest despite having been paid tens of
 thousands of dollars by plaintiffs’ counsel (see id. 222:22-223:6), and while he
 mentioned “consulting” to Reproductive Sciences, he failed to tell that journal that
 he was consulting for plaintiffs’ counsel or that the matter was ongoing (see id.
 225:9-21).


 120886066.1
                                             52
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 61 of 89 PageID:
                                 100736


 defendants have identified in prior briefing. For example, the averages calculated

 in several places in the lab notebook appear to be wrong.159 At the hearing, Dr.

 Saed contended for the first time that these were not errors at all, but rather the

 result of a computer formula that disregards “outliers.”160 But this explanation

 cannot be squared with Dr. Saed’s deposition testimony, in which he dismissed the

 same averages as a “typo,”161 and never mentioned that the process was

 computerized.162 And even if his hearing testimony was truthful, any such

 computerized formula is not set forth in the lab notebook, has never been shared

 with defendants and could not be coherently explained by Dr. Saed at the hearing,

 making his work all the more impossible to replicate.163

          Finally, Dr. Saed had to admit once again that data in his lab notebooks were

 whited out and that the notes were not written contemporaneously with the work

 they purport to memorialize.164 Dr. Saed himself acknowledged that using white-


 159
          (See Saed Mot. 18-19, 54 (ECF No. 9736-2).)
 160
          (See 7/22/19 Hr’g Tr. 22:19-24:2.)
 161
          (2/14/19 Saed Dep. 450:21-451:14 (Tersigni Cert. Ex. B19).)
 162
          (See 7/22/19 Hr’g Tr. 184:14-187:12.)
 163
       (See id. 187:25-188:11.) As the Court pointed out, whatever formula Dr.
 Saed uses to exclude outliers is counterintuitive at best. For instance, Dr. Saed
 excluded 9.98 from the set of 9.98, 10.50, 11.68, even though 11.68 is more than
 twice as far away from the middle value. (Id. 24:19-25:2.)
 164
       (Id. 36:8-12 (“Q: Doctor, in Exhibits G and H, there are pages that have
 white-out. Correct? A: Yes. Your Honor, this is from the new hired lady.”); id.
                                                                                   (cont’d)


 120886066.1
                                            53
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 62 of 89 PageID:
                                 100737


 out in a lab notebook is not proper laboratory practice,165 and Dr. Neel testified that

 he has “never seen anyone use white-out in [his] 30 years as a faculty

 member.”166 The use of white-out was particularly concerning because the whited-

 out portions contained data that are at the heart of Dr. Saed’s analysis, including

 the actual product being reviewed, the methodology utilized, and the dates on

 which analyses were conducted.167 Dr. Saed contended that the white out only

 covered up his “methodology” and not his “original data,” but this assertion

 ignores the fact that original data, including the identity of the product and the

 dates of entry, were altered, and in any event, whiting out “methodology” would be

 no virtue because Dr. Saed’s methods are precisely the focus of this Daubert

 proceeding.168

          Dr. Saed also admitted that pages were ripped out of his lab notebooks,


 ________________________
 (cont’d from previous page)
 168:19-169:17 (admitting lab notebook entries were not all “prepared at the time
 that the work was done”).)
 165
          (Id. 177:17-23, 178:12-17.)
 166
          (7/23/19 Hr’g Tr. 308:21-24 (emphasis added).)
 167
         (7/22/19 Hr’g Tr. 178:25-179:7 (“[Q:] [Y]ou see there is an entry where
 there is white-out, and the words Johnson & Johnson are written over at the white-
 out. . . . That has to do with what product is being reviewed. Correct? A: Yes.”);
 id. 180:6-10 (“Q: That’s a methodology? A: Yes. Q: It is whited out and those
 words appear over it. Right? A: Yes.”); id. 182:6-183:8 (Dr. Saed admitting that
 dates were whited out and altered).)
 168
          (Id. 178:2-11.)


 120886066.1
                                           54
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 63 of 89 PageID:
                                 100738


 which he acknowledged is “very bad laboratory conduct,”169 and that entries in his

 lab notebooks were not contemporaneous.170 When pressed about dates by the

 Court, Dr. Saed admitted that he does not have any memory of when things were

 entered.171 Although Dr. Saed attempted to blame these departures from standard

 practices on a “research assistant” who “is always [making] mistakes,” he also

 testified that he, not his research assistant, retains “ultimate responsibility for the

 content” of his lab notebooks.172

          And finally, there is still no explanation for how Dr. Saed’s initial reports

 that he had treated cells with talc for 48 hours conveniently changed to 72 hours

 after a reviewer for Gynecologic Oncology expressed doubt that exposure could

 cause mutations in such a short time period. When the Court questioned Dr. Saed

 about this issue, he claimed that there was “an error in the actual manuscript,”


 169
        (7/22/19 Hr’g Tr. 33:17-24 (“[W]e have a new research assistant from
 China, and she was not familiar with the practice, normal practice of lab
 notebooks. She wanted to keep everything related to talcum powder in one
 notebook. So she started a different project in those two pages. So she decided to
 take them out. I instructed her not to do it. This is very bad laboratory conduct.”).)
 170
          (Id. 168:19-169:7.)
 171
        (Id. 176:12-14; see also id. 176:19-25 (“Q: With regard to other entries in
 the notebook that have date, can you tell whether those pages were created on the
 dates listed on the page or whether they were created later but backdated to the
 date the work occurred? A: I will try. I don’t know. I can’t tell all the time.”).)
 172
        (Id. 182:21-23; id. 37:3-5.) In any event, if Dr. Saed’s opinions are derived
 from an unreliable methodology, it is irrelevant who bears the blame for that
 unreliable methodology.


 120886066.1
                                             55
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 64 of 89 PageID:
                                 100739


 which he apparently attributed to unnamed “trainees like clinical residents and

 fellows.”173 But this testimony does not explain why Dr. Saed repeatedly

 referenced 48 hours of treatment time – not only in the manuscript, but also in his

 report and multiple abstracts.174

          In sum, Dr. Saed’s failure to adhere to basic rules concerning recordation of

 data, along with his lax and unscientific approach to his work, make it impossible

 to evaluate, let alone replicate, his purported experiments and call into serious

 question the integrity of his procedures and claimed results.

                       (b)   The Hearing Also Confirmed That Dr. Saed’s Results
                             Would Not Support His Opinions Even If He Had
                             Employed Reliable Methods.
          The hearing also confirmed that, even ignoring the serious methodological

 errors and lapses in his work, Dr. Saed’s results would not support his conclusion

 that there is a biologically plausible mechanism by which talc could cause ovarian

 cancer for two reasons: (1) Dr. Saed’s in vitro experiments could not, whatever

 their results, show that talc is carcinogenic in living animals, much less in human

 beings, something Dr. Saed himself ultimately admitted; and (2) Dr. Saed did not

 even show that talc is carcinogenic in a petri dish.

          First, Dr. Saed failed to demonstrate that any claimed effects he produced in


 173
          (Id. 38:8-39:5.)
 174
          (See id. 157:18-164:10.)


 120886066.1
                                            56
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 65 of 89 PageID:
                                 100740


 vitro would occur in vivo, meaning that his results “remain one step removed”

 from what would be necessary to support a causation opinion. In re Human Tissue

 Prods. Liab. Litig., 582 F. Supp. 2d 644, 663 (D.N.J. 2008).

          It is a matter of basic science that cell transformations in a petri dish do not

 indicate a similar effect in the human body. As Dr. Neel explained in unrebutted

 and unchallenged testimony, some cells “behave in a semi-transformed way” in

 vitro “but do not form tumors” in animals or humans.175 Thus, it cannot simply be

 assumed from biological effects in a petri dish that the same effect would be

 produced in humans. Dr. Saed essentially agreed with this principle at the hearing.

 Although he filibustered when questioned, he admitted having previously testified

 that he has never in his ordinary work “classified a substance as a carcinogen

 based on the result of an in vitro model” alone without in vivo replication.176 And


 175
          (7/23/19 Hr’g Tr. 307:9-13.)
 176
       (7/22/19 Hr’g Tr. 94:7-14.) This was just one of more than 50 instances in
 which plaintiffs’ experts were impeached with their own prior statements during
 the hearing. (Saed: 7/22/19 Hr’g Tr. 85, 86, 94, 95 , 117, 122, 138, 159-60, 166-
 67, 168-69, 174, 177, 185-86, 190; Longo: 7/24/19 Hr’g Tr. 546, 557, 567, 569,
 578-79, 588, 613; McTiernan: 7/25/19 Hr’g Tr. 805-06, 844-45, 856-57, 861-62,
 913; Carson: 7/29/19 Hr’g Tr. 1327, 1330, 1333-34, 1336, 1343, 1344-45, 1350-
 53, 1361-62, 1364, 1366, 1368, 1369, 1377, 1378-79, 1381, 1402, 1410-11, 1416;
 Clarke-Pearson: 7/30/19 Hr’g Tr. 1574, 1576, 1577, 1578, 1627, 1650, 1678,
 1691, 1726.) By contrast, plaintiffs attempted to impeach defendants’ experts only
 a handful of times, and none of these efforts was successful. (E.g., 7/23/19 Hr’g
 Tr. 316-18 (attempted impeachment of Dr. Neel as to which the Court stated that “I
 think we’re looking at different things” and that there was a “disconnect” between
 the question posed at the hearing and the supposedly contrary deposition
                                                                                      (cont’d)


 120886066.1
                                              57
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 66 of 89 PageID:
                                 100741


 he admitted that an in vivo model would “enhance[]” his results177 – an opinion

 shared by those who reviewed his paper and rejected it in part because it lacked

 such a model, as he acknowledged.178

          When pressed, Dr. Saed remarkably stated that he is simply “not interested

 in the in vivo effect” of talcum powder.179 This assertion contradicts his deposition

 testimony that the only reason he did not perform animal studies was a lack of time

 and money180 and that he was “planning to do more work” that included animal

 studies,181 as well as his statement to the press in June that his “next project will

 involve injecting talcum powder directly into rats’ reproductive systems,” which he

 said he “‘[h]ope[s] . . . will confirm [his] findings.’”182 Dr. Saed’s contradictory

 ________________________
 (cont’d from previous page)
 testimony); 7/31/19 Hr’g Tr. 1863-64 (attempted impeachment of Dr. Saenz as to
 which the Court remarked about the supposedly impeaching deposition colloquy,
 “That is a different question. Perhaps you have the wrong cite.”).)
 177
          (7/22/19 Hr’g Tr. 98:2-4.)
 178
       (Id. 139:20-23 (noting reviewer comment that “cell line studies were not
 convincing”).)
 179
          (Id. 98:19-20.)
 180
          (1/23/19 Saed Dep. 50:10-13 (Tersigni Cert. Ex. B12).)
 181
          (2/14/19 Saed Dep. 546:7-18.)
 182
        Richards, Research Shows How Talc Powder May Change Ovarian Cells,
 Cancer Therapy Advisor, June 18, 2019, https://www.cancertherapyadvisor.com/
 home/cancer-topics/gynecologic-cancer/talc-powder-may-change-ovarian-cancer-
 cells-new-research/. The same article quotes Dr. Paolo Boffetta, a co-author of the
 Berge meta-analysis, explaining that “we don’t know if the same thing happens in
 vivo in an actual woman’s ovary.” Id.


 120886066.1
                                            58
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 67 of 89 PageID:
                                 100742


 and opportunistic statements around this question highlight both that he recognizes

 that such studies are required to validate his thesis and that he is (rightly) fearful

 that they will not do so, strongly suggesting that he has strategically avoided

 conducting them before this Daubert process concludes. This, too, supports

 exclusion of his opinions. See Hanson, 353 F. Supp. 3d at 1285-87 (excluding

 expert who “failed to perform . . . final step” of testing that might have supported

 or undermined his conclusions).

          Nor did Dr. Saed’s testimony at the hearing identify any existing animal

 studies that could plug the gaping hole in his own work. To the contrary, he

 admitted having relied on only a small portion of the relevant animal studies,183

 two of which were cited in his report and the third referenced in his deposition.184

 And the hearing confirmed that none of these studies is even relevant to, much less

 supportive of, Dr. Saed’s conclusions. Dr. Saed admitted that the first study in his

 report, a 1969 study by Graham & Graham, does not mention talc at all, but instead

 is about asbestos exposure.185 As for the second, Dr. Saed’s report cited a 2004

 study by Langseth & Kjærheim that was not about animals at all. At the hearing,




 183
          (7/22/19 Hr’g Tr. 102:17-22.)
 184
          (See id. 109:15-110:4.)
 185
          (See id. 103:22-25.)


 120886066.1
                                            59
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 68 of 89 PageID:
                                 100743


 Dr. Saed said he actually meant to cite a 2008 study by Langseth et al.,186 but Dr.

 Saed did not know whether that was an animal study either, and it is not.187

 Accordingly, there is no basis to infer animal or human carcinogenicity from Dr.

 Saed’s results, and his opinion should thus be excluded for lack of fit as well.

          Second, the hearing also confirmed that Dr. Saed’s findings do not even

 establish carcinogenic potential at an in vitro level. Most strikingly, the hearing

 revealed that plaintiffs’ own experts do not believe Dr. Saed has shown

 carcinogenesis in vitro. Indeed, Dr. Clarke-Pearson explained to the Court that Dr.

 Saed “stopp[ed] short” of showing “malignant transformation.”188

          The hearing also confirmed that the biomarkers Dr. Saed purportedly

 observed are entirely irrelevant to the development of cancer, by his own

 admission. Dr. Saed tested the impact of talc on seven SNPs. But he was forced to

 186
          (See id. 106:13-20.)
 187
       (See id. 109:2-8; see also Langseth 2008 (Tersigni Cert. Ex. A88).) At his
 deposition, Dr. Saed attempted to bolster his opinions with reference to a 1993
 animal study sponsored by the National Toxicology Program. (1/23/19 Saed Dep.
 194:25-196:8; see also 7/22/19 Hr’g Tr. 109:13-18.) In fact, that study showed no
 increased risk of ovarian cancer, see Nat’l Toxicology Program, Toxicology and
 Carcinogenesis Studies of Talc in F344/N Rats and B6C3F1 Mice (Inhalation
 Studies) (1993) (Brennan Cert. Ex. 4), and to the extent it suggested increased risk
 of other cancers, the FDA determined that, “because of serious flaws” in the
 study’s data, it has “no relevance to human risk,” see FDA Denial Letter at 3-4
 (Tersigni Cert. Ex. A89).
 188
        (7/30/19 Hr’g Tr. 1544:14-17.) Beyond this, Dr. Clarke-Pearson confirmed
 that no other published study testing talc treatment of cells has observed
 “cancer . . . in a cell culture.” (Id. 1649:3-14.)


 120886066.1
                                           60
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 69 of 89 PageID:
                                 100744


 admit at the hearing that he previously published that these seven SNPs had “no

 association with ovarian cancer,”189 and his pre-litigation conclusion has not been

 “disproven” since.190 As Dr. Neel explained, Dr. Saed’s old opinion is indeed

 correct: none of the SNPs tested for this litigation is among the “about 100” that

 have been “associated” with ovarian cancer in “large scale genetic association

 studies called GWAS.”191

          Dr. Saed’s oxidative stress results likewise fail to provide any support for his

 conclusions about ovarian cancer. As Dr. Saed had to acknowledge at the hearing,

 one of the Gynecologic Oncology reviewers expressly commented that Dr. Saed

 did “not support[]” his claim that “oxidative stress is a key mechanism to the




 189
          (7/22/19 Hr’g Tr. 131:20-24.)
 190
       (Id. 135:10-16.) Dr. Saed also acknowledged that an article he co-authored
 and had relied on previously for a supposed association between the CAT SNP and
 ovarian cancer had in fact studied an association between the SNP and ovarian
 cancer survival, not development of the disease. (Id. 131:5-24.)
 191
        (7/23/19 Hr’g Tr. 304:4-305:18.) Dr. Saed’s SNP findings should be
 rejected for the independent reason that they are “completely inconsistent with
 everything we know about modern molecular biology.” (Id. 305:19-306:1.) As
 Dr. Neel explained, “it is impossible . . . for any substance” to recode “a particular
 locus” of DNA “within 48 to 72 hours.” (Id. 306:14-17 (emphasis added); see also
 Rejection Letter at 4 (Tersigni Cert. Ex. B23) (referring to the changes Dr. Saed
 purported to find as “surprising”).) Dr. Saed all but admitted as much at his
 deposition and at the hearing, acknowledging that he knows of no other substance
 reported to cause these types of mutations that quickly. (See 7/22/19 Hr’g Tr.
 164:15-165:21; 1/23/19 Saed Dep. 252:3-7.)


 120886066.1
                                             61
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 70 of 89 PageID:
                                 100745


 initiation and progression of ovarian cancer.”192 Nor does any other literature. At

 the hearing, Dr. Saed could not name a single study “that concludes that oxidative

 stress . . . causes ovarian cancer”193 despite having been alerted to the need for such

 support by the Gynecologic Oncology reviewer nearly a year before the hearing.

 And he ultimately admitted that while “[o]xidative stress . . . has been observed in

 ovarian cancer patients,”194 “[a]ssociation is different than causation.”195

          Not only are Dr. Saed’s oxidative stress results irrelevant, but they are also

 contrary to the very research that plaintiffs have used to buttress them. As Dr.

 Neel explained, while plaintiffs have cited Buz’Zard & Lau 2007 as supposedly

 supporting Dr. Saed’s findings, that study found that reactive oxygen levels “were

 actually lower in the treated cells than in the control cells,” and it showed none of

 the “proliferation which Dr. Saed claims” to have found.196 Similarly, Dr. Neel

 explained that the paper – Shukla, et al. 2009 – found no changes in gene

 expression in cells exposed to talc, meaning it supported the conclusion that talc

 was “essentially . . . biologically inert.”197


 192
          (7/22/19 Hr’g Tr. 139:25-140:6.)
 193
          (Id. 141:4-142:10.)
 194
          (Id. 142:24-143:1.)
 195
          (Id. 141:15.)
 196
          (7/23/19 Hr’g Tr. 310:24-33:7.)
 197
          (Id. 311:17-24.)


 120886066.1
                                             62
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 71 of 89 PageID:
                                 100746


          The hearing also demonstrated that the elevated levels of CA-125 that Dr.

 Saed claimed to find do not support his causation opinions. Dr. Saed admitted that

 CA-125 “is not used to diagnose” ovarian cancer,198 and when pressed by the

 Court, he could not name a single study “showing an association between elevated

 CA-125 levels and an increased risk of ovarian cancer.”199 As Dr. Cheryl Saenz

 explained, although CA-125 can be elevated in women with ovarian cancer, it is “a

 response marker,” not a protein involved in “initiating the cancer,” and in most

 women, CA-125 levels are only elevated after cancer has progressed to Stages III

 or IV.200

          Finally, Dr. Saed conceded at the hearing that his measurement of alleged

 cell proliferation (which is, in any event, highly suspect, as discussed above) was

 insufficient to demonstrate carcinogenicity in vitro, because although increased

 proliferation offers an indirect “indication” that cells may undergo neoplastic

 transformation, such transformation remains far from “certain.”201 As Dr. Saed

 recognized, healthy cells “can experience a temporary increase in cell proliferation



 198
          (7/22/19 Hr’g Tr. 144:23-145:1.)
 199
          (Id. 145:16-20.)
 200
       (7/31/19 Hr’g Tr. 1846:9-1847:7 (emphasis added); see also 7/23/19 Hr’g
 Tr. 313:6-9 (Dr. Neel explaining “[t]here is no evidence . . . that [CA-125] is
 involved in the causation of the ovarian cancer”).)
 201
          (7/22/19 Hr’g Tr. 191:17-20.)


 120886066.1
                                             63
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 72 of 89 PageID:
                                 100747


 in response to” foreign agents like talc,202 and “temporary . . . proliferation . . . is a

 normal response of all normal cells to agents.”203

          For all of these reasons, Dr. Saed’s findings cannot provide the necessary

 “evidence to carry [Dr. Saed] all the way down the[] causal chain” to his ultimate

 conclusions on biological plausibility or causation. In re Rezulin Prods. Liab.

 Litig., 369 F. Supp. 2d 398, 426-27 (S.D.N.Y. 2005).

                2.     Plaintiffs’ Experts Also Lack Scientific Support For The
                       Theory That Talc Causes Cancer Through Inflammation In
                       The Fallopian Tubes And Ovaries.
                       (a)   Plaintiffs’ Experts Lack Reliable Evidence That
                             Externally-Applied Talc Reaches The Fallopian Tubes
                             And Ovaries.

          The hearing also demonstrated that plaintiffs’ experts lack any reliable

 evidence for a fundamental underpinning of all their biological plausibility theories

 – i.e., that talc applied externally to a woman’s perineum could make it to the

 ovaries or fallopian tubes in the first place.204

          First, the hearing confirmed that the theory that talc sprinkled on the

 external perineum can enter the vagina and migrate upward – against gravity,

 vaginal mucus and menstrual fluid – all the way through the vagina, the cervix, the

 uterus and the fallopian tubes, is not supported by anything other than the experts’
 202
          (Id. 189:11-18.)
 203
          (Id. 190:6-19 (emphasis added).)
 204
          (See generally Defs.’ Bio. Plausib. Mot. at 18-47 (ECF No. 9736-1).)


 120886066.1
                                             64
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 73 of 89 PageID:
                                 100748


 own ipse dixit, and therefore must be excluded. See, e.g., Gen. Elec. Co. v. Joiner,

 522 U.S. 136, 146 (1997). Dr. Clarke-Pearson conceded as much at the hearing,

 acknowledging that the carbon particle studies he relies on involved the insertion

 of particles into the vaginas of supine women who were given drugs to foster

 migration.205 In fact, Dr. Clarke-Pearson agreed that no human or animal studies

 “demonstrate the migration of any particulate matter,” much less talc, “from the

 external perineum . . . to the ovaries” or fallopian tubes.206

          Without studies showing that talc applied perineally actually reaches the

 ovaries, plaintiffs’ experts were left to provide utterly nonsensical hypotheses for

 how talc might reach the ovaries. In particular, Dr. Carson testified that “the

 female reproductive system is essentially an open channel,”207 and that “vaginal

 installation” is thus “tantamount to perineal exposure.”208 But Dr. Carson admitted

 he has only studied the matter “casually,” and he could not cite a single source to

 support his open-channel theory.209 As Dr. Saenz explained, Dr. Carson’s theory


 205
          (7/30/19 Hr’g Tr. 1663:9-1665:5.)
 206
       (Id. 1665:25-1666:25 (agreeing that “[n]one of the articles that [he] cite[s] in
 support of [his] opinion regarding migration looked at whether talc can migrate
 from perineal application through the reproductive organs to the ovaries”).)
 207
        (7/29/19 Hr’g Tr. 1279:3-6.) Dr. Clarke-Pearson similarly testified that
 there is “no lid or door” between the vagina and the “cervix, uterus, fallopian
 tubes.” (See 7/30/19 Hr’g Tr. 1559:9-16.)
 208
          (7/29/19 Hr’g Tr. 1399:4-20.)
 209
          (Id. 1400:2-4, 1400:21-1401:1.) The hearing also revealed that Dr. Carson is
                                                                                   (cont’d)


 120886066.1
                                            65
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 74 of 89 PageID:
                                 100749


 makes no sense because the genital tract is self-evidently not “an open conduit.”210

 After all, when a woman “swim[s] in the ocean, [she] do[es not] get out of the

 water and have a big gush of ocean water come out of [her] vagina.”211

          Finally, plaintiffs’ experts’ reliance on Heller 1996 to support the migration

 theory further shows that their opinions are unreliable, as testimony at the hearing

 also clarified.212 For example, Dr. Carson stated on direct examination that this

 study “showed perineal cosmetic talc usage and the relationship of talc being found

 in ovarian specimens.”213 But he agreed on cross-examination that no such

 “relationship” was demonstrated; rather, the study found talc in the ovaries of all

 participants regardless of whether they used talc, and the “‘quantity . . . detected in

 the study did not correlate well with the reported exposure.’”214 As Dr. Saenz

 ________________________
 (cont’d from previous page)
 merely speculating in contending that the ovaries are susceptible to talc-induced
 cancer because they “lack” an “intrinsic elimination system.” (Id. 1404:8-11.) Dr.
 Carson contended that talc can “stall[] and sequester[]” in the ovaries (id. 1403:25-
 1404:7), but he acknowledged that he had “not conducted any tests” or cited any
 literature to support his theory (id. 1404:12-1405:4).
 210
          (7/31/19 Hr’g Tr. 1889:7-10.)
 211
          (Id. 1889:10-13.)
 212
        (See 7/30/19 Hr’g Tr. 1671:7-1672:13 (Dr. Clarke-Pearson confirming that
 he cites Heller 1996 to support migration and arguing that it “showed talc particles
 in the ovaries”); 7/29/19 Hr’g Tr. 1283:25-1284:10 (Dr. Carson identifying Heller
 1996 as “one paper that I’ve cited, that shows the presence of talc within ovarian
 tissue,” supporting “a proposed mechanism for its insertion into the ovaries”).)
 213
          (7/29/19 Hr’g Tr. 1280:19-21.)
 214
          (Id. 1372:19-1373:7.)


 120886066.1
                                             66
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 75 of 89 PageID:
                                 100750


 explained, what this study shows is that “perineal application itself does not

 account for finding talc in the ovaries.”215

          Second, plaintiffs’ experts’ testimony confirmed that not even they believe

 that the theory that talc somehow travels to the ovaries after being inhaled is

 scientifically viable. On direct examination, Dr. Carson volunteered that inhalation

 is merely a “secondary route of exposure” that is “extremely minor” and would

 lead to “very insignificant” exposure.216 Dr. Clarke-Pearson offered a similarly

 tepid endorsement, characterizing inhalation as “very unlikely,” and a “plausible”

 but not “probable” mechanism for migration.217 And even if these experts’

 testimony were not construed as fully disavowing the inhalation theory, they

 otherwise confirmed that there is no research supporting it.218 As the Court


 215
        (7/31/19 Hr’g Tr. 1832:25-1833:9.) Plaintiffs and their experts attempted to
 resuscitate their reliance on Heller 1996 by postulating that the non-talc users in
 the study were diapered with talc as infants. (See id. 1876:4-16 (questioning Dr.
 Saenz on this); 7/30/19 Hr’g Tr. 1672:19-22 (Dr. Clarke-Pearson speculating that
 participants “may have gotten talc exposure when they were babies”).) But as Dr.
 Saenz explained, “if they were diapered with baby powder, they are now of the age
 that at least 25 years have passed and we would expect to see in their ovaries either
 inflammation or ovarian cancer, if, indeed, that is the mechanism by which talc is
 inducing ovarian cancer.” (7/31/19 Hr’g Tr. 1957:7-13.)
 216
          (7/29/19 Hr’g Tr. 1282:20-1283:3 (emphases added).)
 217
         (7/30/19 Hr’g Tr. 1563:16-1564:1, 1676:24-1677:1, 1694:10-15.) Dr.
 Clarke-Pearson additionally stated that he would find the inhalation theory even
 less likely if there is no asbestos in talc. (Id. 1694:24-1695:1.)
 218
        (See, e.g., 7/29/19 Hr’g Tr. 1369:14-17, 1369:18-24 (Dr. Carson confirming
 that he knows of no studies supporting inhalation theory and has not conducted his
                                                                                   (cont’d)


 120886066.1
                                            67
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 76 of 89 PageID:
                                 100751


 suggested, plaintiffs’ experts were just “throwing out . . . possibilities.”219

          In sum, the hearing confirmed that plaintiffs’ experts’ migration theories are

 speculative and ultimately, nonsensical, rendering their general causation opinions

 all the more unreliable.

                         (b)   Plaintiffs’ Experts Lack Scientific Evidence That Talc
                               Causes Chronic Inflammation.

          The hearing also showed that plaintiffs’ experts do not have reliable

 evidence that talc itself causes chronic inflammation in the fallopian tubes or

 ovaries.220

          No expert could identify a study that supported this hypothesis. For

 example, Dr. Clarke-Pearson agreed that he was not aware of a single published

 study that supports his opinion that perineal talc use causes chronic

 inflammation.221 He also conceded that he does not know the dose at which talc

 ________________________
 (cont’d from previous page)
 own research on the issue; studies have merely “alluded to the possibility of
 inhalation being a secondary route of talc exposure to the ovaries”); id. 1371:2-9
 (Dr. Carson claiming that inhalation is supported by “multiple speculation” in
 various articles).)
 219
          (See id. 1371:10-13.)
 220
          (See generally Defs.’ Bio. Plausib. Mot. at 49-54.)
 221
        (7/30/19 Hr’g Tr. 1653:13-17 (“Q. And you cannot cite to any published
 study that supports your opinion that any amount of talc a woman uses perineally
 leads to chronic inflammation. Correct? A. That’s correct.”).) Dr. Zelikoff, who
 did not testify at the hearing, likewise testified at her deposition that she is unaware
 of any study reporting inflammation in perineal talc users. (See Zelikoff Dep.
 357:22-358:4.)


 120886066.1
                                             68
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 77 of 89 PageID:
                                 100752


 can purportedly cause chronic inflammation leading to cancer.222 As a result, the

 hearing confirmed that Dr. Clarke-Pearson is offering what is essentially an “any

 exposure” opinion – i.e., that any amount of talc that a woman uses can cause

 chronic inflammation leading to ovarian cancer.223 As noted above (see pp. 42-43),

 courts routinely find such opinions unreliable.

          Dr. Carson, too, was unable to point to studies showing that talc causes

 chronic inflammation. Instead, he hypothesized that talc can become

 “sequestered” during ovulation, when the emission of an egg ostensibly “leaves an

 open wound on the surface of the ovary” in which talc can become trapped during




 222
       (7/30/19 Hr’g Tr. 1651:6-12 (Dr. Clarke-Pearson does not “know th[e]
 threshold” below which talc exposure is safe and has “not identified how much
 talcum powder must reach a woman’s ovaries for her to undergo chronic
 inflammation that leads to cancer”); see also id. 1650:7-14, 1651:18-21.)
 223
        (Id. 1651:13-17 (Dr. Clarke-Person testifying that “any amount of talcum
 powder that a woman uses” “increases the risk of causing ovarian cancer”); see
 also id. 1651:22-1652:24 (Dr. Clarke-Pearson testifying that a hypothetical product
 with 1% talc and 99% cornstarch could cause chronic inflammation leading to
 cancer).) Dr. McTiernan similarly opined that “one piece of one application of
 talc” could potentially cause inflammation leading to ovarian cancer. (7/25/19
 Hr’g Tr. 795:13-25.) Aside from being inherently unreliable, these “any exposure”
 opinions are impossible to square with studies finding no association between the
 use of diaphragms or condoms dusted with talc and ovarian cancer. They also
 contradict plaintiffs’ experts’ previously stated opinions that studies addressing talc
 on diaphragms or condoms are irrelevant because such use does not result in the
 same exposure as daily perineal use. (See, e.g., Clarke-Pearson Dep. 215:9-17
 (Tersigni Cert. Ex. B10).)


 120886066.1
                                            69
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 78 of 89 PageID:
                                 100753


 the healing process, setting the stage for inflammation.224 But when pressed by the

 Court to cite literature in support of such a theory, he could only reference Heller

 1996 and Cramer 2007 – neither of which even describes (much less provides

 evidence for) such a process.225 As to the inflammation theory more generally, Dr.

 Carson conceded that a study he cited for the proposition that talc causes

 inflammation (Okada 2007) addressed neither talc nor ovarian cancer.226 And he

 agreed that Heller 1996, discussed above, which specifically looked at talc in

 human ovarian tissue, did not show any inflammation associated with the presence

 of talc.227

          Unable to anchor his opinions to any human studies, Dr. Carson also pointed

 to several studies reporting that talc caused foreign body reactions in animals. But


 224
        (7/29/19 Hr’g Tr. 1283:4-1284:18.) Notably, in the talc litigation in New
 Jersey state court, Judge Johnson rejected the same hypothesis as lacking reliable
 support, citing the concession of plaintiffs’ expert Dr. Graham Colditz that “there’s
 got to be continuing studies to understand this whole process better.” Carl v.
 Johnson & Johnson, Nos. ATL-L-6546-14, ATL-L-6540-14, 2016 WL 4580145,
 at *16-18 (N.J. Super. Ct. Law Div. Atl. Cty. Sept. 2, 2016).
 225
        Cramer 2007 (Tersigni Cert. Ex. A24) posited that talc might be sequestered
 in lymph nodes and cause immune dysregulation there, not that ovulation creates
 holes in the ovary that are filled by talc. Heller 1996 (talc) (Tersigni Cert. Ex.
 A60) does not mention sequestration at all.
 226
       (7/29/19 Hr’g Tr. 1380:1-1383:1 (Dr. Carson cites Okada 2007 for the
 proposition that talc “‘causes inflammation and fibrotic reaction including the
 chemotaxis of inflammatory immune cells,’” but agreed that this study “doesn’t
 look at talc at all” and “does not say anything about ovarian cancer”).)
 227
          (Id. 1373:16-20.)


 120886066.1
                                           70
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 79 of 89 PageID:
                                 100754


 when pressed, Dr. Carson quickly conceded that none of the studies he relied on

 concluded that the observed inflammation led to neoplastic changes or cancer.228

 For example, although Dr. Carson testified on direct examination that the Hamilton

 1984 study found that the “inject[ion of] talc into the ovarian bursa of rats . . .

 resulted in papillary transformation and the papillae that resulted may represent

 early neoplasia,” he was later forced to concede that the authors actually reported

 finding no evidence of “frank neoplasia,” or “precancer,” in any exposed rat ovary,

 and the “Hamilton study did not conclude that chronic inflammation from talc led

 to neoplastic changes or cancer.”229 These concessions are no surprise; as defense

 expert Dr. Neel clarified, “[i]nflammation is a broad term,” and studies that report

 that talc induced acute local reactions such as granulomas do not show that “talc

 cause[s] the kind of inflammation that is associated with cancer or cancer

 initiation.”230

          Faced with a lack of evidence supporting their inflammation theory,

 plaintiffs and their experts resorted to misrepresenting studies at the hearing. For


 228
       (E.g., id. 1383:3-1385:11 (agreeing that Radic 1998 did not study the ovaries
 or show neoplastic changes); id. 1389:20-1390:23 (agreeing that Keskin 2009 does
 not show that inflammation can lead to neoplastic changes); see also 7/25/19 Hr’g
 Tr. 817:20-23 (Dr. McTiernan agreeing that Keskin 2009 found that “there was no
 neoplastic change in the rats who had the talc directly placed into their ovaries”).)
 229
          (7/29/19 Hr’g Tr. 1298:14-17, 1385:21-1387:17 (emphasis added).)
 230
          (7/23/19 Hr’g Tr. 321:22-322:19.)


 120886066.1
                                            71
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 80 of 89 PageID:
                                 100755


 example, Dr. Clarke-Pearson heavily relied on the Penninkilampi 2018 meta-

 analysis as supposedly supporting the inflammation theory during his direct

 examination.231 On cross-examination, however, he was forced to concede that

 this study actually stated that the mechanism by which talc use might cause ovarian

 cancer is “uncertain” – a conclusion he and plaintiffs’ counsel “left out” of his

 direct examination.232 As noted above, this Court and others have recognized that

 relying on studies for propositions they do not support is unreliable, see, e.g.,

 Schepise, 1997 WL 897676, at *17 (excluding expert who relied on studies that did

 not support his opinions), and the fact that plaintiffs’ experts did so here only

 underscores the lack of evidence supporting the inflammation theory.

                       (c)   Plaintiffs’ Experts Have No Basis To Link Inflammation
                             To Ovarian Cancer.

          The hearing also revealed that plaintiffs’ experts do not have reliable

 evidence linking chronic inflammation to ovarian cancer.

          Dr. Clarke-Pearson agreed that “not all inflammatory conditions lead to

 cancer” and that “research regarding whether chronic inflammation can cause



 231
          (7/30/19 Hr’g Tr. 1540:5-18.)
 232
        (Id. 1635:19-1637:18; see also id. 1640:23-1641:12.) Dr. Clarke-Pearson
 also agreed that he failed to cite an additional meta-analysis (Berge 2018), which
 similarly states that the mechanism of carcinogenicity is “not understood and
 remains questionable.” (Id. 1647:3-1648:20 (Dr. Clarke-Pearson “failed to put
 [Berge 2018] in [his] report”).)


 120886066.1
                                             72
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 81 of 89 PageID:
                                 100756


 ovarian cancer is ongoing.”233 Although he contended that there is evidence that

 ovarian cancer is caused by chronic inflammation, he had to concede that studies

 that have directly examined the issue have not confirmed his theory.

          In particular, Dr. Clarke-Pearson conceded that Merritt 2007 – a study that

 looked at (1) whether pelvic inflammatory disease (“PID”) is associated with an

 increased risk of ovarian cancer and (2) whether the use of anti-inflammatory

 drugs is associated with a decreased risk of ovarian cancer – found neither to be the

 case, concluding as a result “that chronic inflammation is unlikely to be a cause of

 ovarian cancer.”234 Dr. Clarke-Pearson also conceded that Penninkilampi 2018 is

 in accord, reporting among other things that “NSAIDs findings have not supported

 the chronic inflammation theory.”235

          Defense expert Dr. Saenz confirmed that “the epidemiologic literature on

 [whether anti-inflammatory drugs reduce ovarian cancer risk] is very inconsistent,”

 and explained that as such, “prescribing NSAIDs as a method to reduce the risk of

 ovarian cancer is not something that’s accepted by the gynecologic oncology

 233
          (Id. 1648:21-24, 1653:18-23.)
 234
          (Id. 1630:21-1635:12.)
 235
         (Id. 1641:12-1642:2.) Dr. Clarke-Pearson additionally pointed to
 illustrations in several review articles (Balkwill 2001 and Shan & Liu 2009) to
 attempt to show how inflammation caused by incessant ovulation leads to ovarian
 cancer. (Id. 1567:5-1570:20.) But these review articles did not contain any
 original research and expressly labeled the inflammation theory a “hypothes[i]s.”
 (Id.; see also id. 1628:5-1630:3.)


 120886066.1
                                            73
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 82 of 89 PageID:
                                 100757


 community.”236 She further explained that the relationship between PID and

 ovarian cancer is likewise “fairly inconsistent,” with an association reported only

 for borderline tumors (which are essentially different diseases than high grade

 serous ovarian cancer, and are not the focus of this MDL proceeding).237 Finally,

 both Drs. Saenz and Neel explained that the known precursors to ovarian cancer –

 STIC lesions and p53 mutations – are not associated with inflammation.238 Dr.

 Saenz testified that she has “looked at the tissues that have been stained to identify

 cells that contain p53 mutations and cells that have STIC lesions or tubes that have

 STIC lesions, and there is no associated inflammation with these tissues, even


 236
        (7/31/19 Hr’g Tr. 1821:10-23; see also id. 1934:25-1935:25 (explaining that
 a review article shown to her on cross-examination (Savant 2018) “only further
 demonstrates the inconsistencies . . . because using low dose aspirin daily
 decreased the risk of a woman getting cancer” whereas “non-aspirin NSAIDs
 actually increased her risk of getting cancer”).) Dr. Diette similarly testified that
 studies examining the effect of anti-inflammatory drugs produced “a mixture of
 findings,” including “a positive risk for NSAIDs use, . . . which is inconsistent with
 the idea that NSAIDs would be protective against ovarian cancer.” (7/26/19 Hr’g
 Tr. 1057:2-9.)
 237
       (7/31/19 Hr’g Tr. 1843:5-18; see also id. 1930:24-1931:13 (similar).) Dr.
 Saenz further explained that there are no data showing that women with other
 known inflammatory conditions, such as ulcerative colitis or Crohn’s disease, have
 an increased risk of ovarian cancer. (Id. 1843:19-1844:2.)
 238
       (E.g., 7/23/19 Hr’g Tr. 297:15-299:10 (Dr. Neel explaining, inter alia, that
 studies have “looked at STICs from normal patients and patients undergoing risk
 reduction surgery for BRCA1 and BRCA2 lesions and found no evidence of
 increased inflammation”); see also Shih Rep. at 26-27 (Tersigni Cert. Ex. C20)
 (study of cells with p53 mutations and STIC lesions “did not observe chronic
 inflammation in the p53 signatures and STIC lesions”).)


 120886066.1
                                           74
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 83 of 89 PageID:
                                 100758


 though the cancer is already in the process of developing.”239 As Dr. Neel

 summarized, this evidence collectively shows that “although several authors have

 suggested chronic inflammation might play a role in ovarian cancer, that remains a

 hypothesis and basically speculation at this point.”240

          In sum, the hearing made clear that the notion that chronic inflammation

 causes ovarian cancer is a hypothesis at best and thus cannot support an opinion on

 biological plausibility. See, e.g., In re Accutane Prods. Liab., 511 F. Supp. 2d

 1288, 1296 (M.D. Fla. 2007) (rejecting expert’s theory of biological plausibility

 because it had “not been verified by testing” or “peer-reviewed” and therefore

 amounted to nothing more than “an educated guess”).

 IV.      PLAINTIFFS’ EXPERTS’ TESTIMONY MAKES CLEAR THAT
          THEY CONDUCTED SCIENCE FOR THE COURTROOM, NOT
          FOR THE LABORATORY.
          The law is clear that litigation experts must “employ[] in the courtroom the

 same level of intellectual rigor that characterizes the practice of an expert in the

 relevant field.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999).
 239
        (7/31/19 Hr’g Tr. 1842:5-15 (emphasis added); see also id. 1944:2-17 (Dr.
 Saenz similarly explaining that if ovarian cancer is “in the process of developing
 and you are proposing that chronic inflammation is the inciting event, that should
 be there, where the precancer is, and it’s not”).) Dr. Saenz further explained that,
 having operated on “somewhere between 1,500 [and] 1,800” ovarian cancer
 patients, she has only seen evidence that “cancer itself . . . can be inflammatory” –
 there has been no “evidence of a chronic inflammatory response that would have
 been incited by a foreign body.” (Id. 1838:21-1840:1.)
 240
          (See, e.g., 7/23/19 Hr’g Tr. 300:18-23.)


 120886066.1
                                            75
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 84 of 89 PageID:
                                 100759


 Accordingly, as explained in detail in defendants’ General Causation Daubert

 motion, courts are especially skeptical of experts whose litigation opinions lack

 connection to their scientific work or contradict their prior published views.241

 Recent caselaw confirms this fundamental point. See, e.g., Davis v. McKesson

 Corp., No. CV-18-1157-PHX-DGC, 2019 WL 3532179, at *26 (D. Ariz. Aug. 2,

 2019 ) (excluding testimony of expert in part because court identified “stark

 inconsistencies” between a speech given by the expert outside litigation and his

 expert report that were “very concerning” and “suggest[ed] that he has not

 employed the same level of intellectual rigor to his opinions as he does in

 practice”).

          Several notable examples illustrate that plaintiffs’ experts are not employing

 the same level of rigor in the courtroom that characterizes their activities in the

 field. First, Dr. Clarke-Pearson’s opinions in this litigation are at odds with the

 advice he has given his patients in over 40 years of practice as a gynecological

 oncologist. In fact, during his 40 years of “research,” “teaching” and “practice,”

 Dr. Clarke-Pearson has never warned his patients about the alleged dangers of

 talc.242 Moreover, he has never recommended increased screening or monitoring


 241
          (See GC Mot. at 113-14.)
 242
        (See 7/30/19 Hr’g Tr. 1573:10-1574:1 (discussing “40 years” of “research[]
 and t[eaching] and practice[]”); id. 1574:2-7 (agreeing he never told a patient
 talcum powder caused ovarian cancer); see also id. 1576:22-1577:1 (“Q. Your
                                                                                  (cont’d)


 120886066.1
                                            76
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 85 of 89 PageID:
                                 100760


 for ovarian cancer based on a patient’s prior talc use.243 Indeed, the questionnaire

 and other forms presented to patients in Dr. Clarke-Pearson’s practice do not ask

 gynecologic patients about their history of talc use,244 although he testified that he

 plans to update his intake forms to include a question about talc use in the future,

 “when we finish getting rid or using up the forms we currently use.”245

          When asked at his deposition whom he has informed of his opinion that talc

 is a cause of ovarian cancer (other than plaintiffs’ counsel), Dr. Clarke-Pearson

 said he had only communicated it to one “friend” who was a past president of the

 Society of Gynecologic Oncology, and that he only did so after preparing his

 report for this litigation, although at the hearing, Dr. Clarke-Pearson stated that he

 has since additionally informed the CEO of ACOG that he is serving as an expert

 ________________________
 (cont’d from previous page)
 patients are moms and sisters and aunts, and you don’t advise them that they
 should not be purchasing an over-the-counter product for their family that you
 believe causes ovarian cancer. True? A. That’s true.”).)
 243
          (Id. 1574:17-21.)
 244
         (Id. 1575:10-17 (“THE COURT: I guess the question is, though, any of your
 patients that come in put aside whether they have been diagnosed with ovarian
 cancer, if they are coming in for appointments of any kind, is there something
 that’s used in the questionnaire, do your forms anywhere ask that of any of the
 gynecological patients? THE WITNESS: Not at this time.”).) Dr. Clarke-Pearson
 testified that until now, the intake forms have not asked patients about their history
 of talc use because knowing whether or not a patient used talc previously is “not
 going to help [him] take care of that patient that has ovarian cancer,” and he does
 not want his patients to feel “guilty” for using talc. (Id. 1575:2-9, 1576:14-21.)
 245
          (Id. 1723:15-25.)


 120886066.1
                                           77
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 86 of 89 PageID:
                                 100761


 for plaintiffs and believes that ACOG should investigate the connection between

 talc and ovarian cancer.246 And when Dr. Clarke-Pearson appeared on Fox News

 in 2014, in a segment designed to warn women about ovarian cancer risks, he did

 not mention talc use because – as he admitted – he “didn’t believe” at the time that

 talc use causes ovarian cancer.247

          Plainly, Dr. Clarke-Pearson does not view talc as a cause of ovarian cancer

 outside of the context of this litigation.

          Second, Dr. McTiernan’s testimony underscored that her opinions constitute

 advocacy rather than a neutral interpretation of data as an independent scientist.

 While plaintiffs touted Dr. McTiernan’s testimony before Congress regarding the

 purported connection between talc and ovarian cancer as evidence of her expertise

 and supposed leadership on this issue, the circumstances surrounding her testimony

 make clear that she was acting as a biased advocate, not an independent scientist.

 Specifically, Dr. McTiernan met with plaintiffs’ counsel prior to the hearing,

 shared her statement with them prior to the hearing, and even rode to the hearing

 with them.248

          Dr. McTiernan’s testimony also established that the opinions she has offered


 246
          (Clarke-Pearson Dep. 67:8-68:18; see also 7/30/19 Hr’g Tr. 1723:1-17.)
 247
          (7/30/19 Hr’g Tr. 1590:17-1592:12.)
 248
          (7/25/19 Hr’g Tr. 927:10-24.)


 120886066.1
                                              78
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 87 of 89 PageID:
                                 100762


 here contradict those she has taken outside of litigation. Most notably, while Dr.

 McTiernan has denied in this litigation that there is a hierarchy of epidemiological

 evidence,249 she admitted that, at the time she was a panelist at the WCRF, the

 WCRF issued a publication, which stated that “[t]he hierarchy of epidemiological

 evidence places cohort studies above case-control studies,” and that “[b]ecause

 case-control studies are particularly prone to recall and other bias, they were not

 routinely reviewed.”250 She also admitted that the same report explained that

 “[c]ohort studies are likely to be the main source of evidence owing to the long

 latent period for cancer to develop and also to their prospective design.”251 Thus, it

 is clear that Dr. McTiernan, too, has failed to adhere to the rigors of her field in

 developing her opinions and is instead advancing a litigation-driven agenda.

          Third, Dr. Carson’s publicly professed views also differ from those he has

 expressed in this litigation. Specifically – and contrary to the central tenet of

 toxicology that dose is relevant to toxicity – Dr. Carson repeatedly testified that

 “any exposure to a carcinogen increases [the] risk of cancer to some extent.”252


 249
         (See, e.g., McTiernan Dep. 116:24-117:5 (Tersigni Cert. Ex. B2); id. 118:
 19-24 (“Q. So it is your view that there is no generally accepted hierarchy of
 epidemiological evidence? A. I think it depends entirely on what the question
 is.”).)
 250
          (7/25/19 Hr’g Tr. 869:12-870:5, 871:1-17.)
 251
          (Id. 869:12-870:5.)
 252
          (7/29/19 Hr’g Tr. 1319:14-16.)


 120886066.1
                                           79
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 88 of 89 PageID:
                                 100763


 However, Carson admitted that just a few months ago, he was quoted in the

 newspaper stating that the levels of airborne benzene – a Group 1 carcinogen – in

 the areas surrounding Deer Park, Texas, did not rise to the levels of a health effect

 concern,253 effectively acknowledging the principles of dose that he has ignored

 here. This highlights that Dr. Carson is taking a different approach to the issue of

 dose in the courtroom than in his publicly expressed scientific views.

          For these reasons, too, plaintiffs’ experts’ testimony must be excluded.

                                     CONCLUSION
          For the foregoing reasons, the Court should exclude plaintiffs’ experts’

 general causation testimony.

 Dated: October 7, 2019                    Respectfully submitted,

                                           /s/ Susan M. Sharko
                                           Susan M. Sharko
                                           DRINKER BIDDLE & REATH LLP
                                           600 Campus Drive
                                           Florham Park, New Jersey 07932
                                           Telephone: 973-549-7000
                                           Facsimile: 973-360-9831
                                           E-mail:      susan.sharko@dbr.com

                                           John H. Beisner
                                           Jessica D. Miller
                                           SKADDEN, ARPS, SLATE,
                                           MEAGHER & FLOM LLP
                                           1440 New York Avenue, N.W.

 253
          (Id. 1319:21-1320:1, 1320:15-23.)


 120886066.1
                                            80
Case 3:16-md-02738-FLW-LHG Document 10713 Filed 10/07/19 Page 89 of 89 PageID:
                                 100764


                                     Washington, D.C. 20005
                                     202-371-7000

                                     Attorneys for Defendants Johnson &
                                     Johnson and Johnson & Johnson
                                     Consumer Inc.




 120886066.1
                                     81
